Exhibit 10.3

 

 

 

FORM OF

SECURITY AGREEMENT

By

GRANITE BROADCASTING CORPORATION,
as Issuer

and

THE GUARANTORS PARTY HERETO

and

The Bank of New York,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of                 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

PREAMBLE

1

 

 

RECITALS

1

 

 

AGREEMENT

1

 

 

ARTICLE I

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1.

Definitions

2

SECTION 1.2.

Interpretation

9

SECTION 1.3.

Perfection Certificate

9

 

 

ARTICLE II

 

 

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

 

 

SECTION 2.1.

Grant of Security Interest

9

SECTION 2.2.

FCC Licenses as Collateral

11

SECTION 2.3.

Filings

11

 

 

ARTICLE III

 

 

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

 

USE OF COLLATERAL

 

 

 

SECTION 3.1.

Delivery of Certificated Securities Collateral

12

SECTION 3.2.

Perfection of Uncertificated Securities Collateral

12

SECTION 3.3.

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

12

SECTION 3.4.

Other Actions

13

SECTION 3.5.

Joinder of Additional Guarantors

17

SECTION 3.6.

Supplements; Further Assurances

17

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 4.1.

Title

17

SECTION 4.2.

Validity of Security Interest

18

SECTION 4.3.

Defense of Claims; Transferability of Collateral

18

SECTION 4.4.

Other Financing Statements

18

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

SECTION 4.5.

Chief Executive Office; Change of Name; Jurisdiction of Organization

18

SECTION 4.6.

Location of Equipment.

19

SECTION 4.7.

Due Authorization and Issuance

19

SECTION 4.8.

Consents, etc.

19

SECTION 4.9.

Collateral

19

SECTION 4.10.

Insurance

20

SECTION 4.11.

Payment of Taxes; Compliance with Laws; Contesting Liens; Claims

20

SECTION 4.12.

Access to Collateral, Books and Records; Other Information

20

 

 

ARTICLE V

 

 

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

SECTION 5.1.

Pledge of Additional Securities Collateral

20

SECTION 5.2.

Voting Rights; Distributions; etc.

21

SECTION 5.3.

Organizational Documents

22

SECTION 5.4.

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

22

 

 

ARTICLE VI

 

 

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

 

PROPERTY COLLATERAL

 

 

 

SECTION 6.1.

Grant of License

22

SECTION 6.2.

Protection of Collateral Agent’s Security

23

SECTION 6.3.

After-Acquired Property

23

SECTION 6.4.

Litigation

23

 

 

ARTICLE VII

 

 

 

CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

 

 

SECTION 7.1.

Maintenance of Records

24

SECTION 7.2.

Legend

24

SECTION 7.3.

Collection

24

 

 

ARTICLE VIII

 

 

 

TRANSFERS

 

 

 

SECTION 8.1.

Transfers of Collateral

25

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE IX

 

 

 

REMEDIES

 

 

 

SECTION 9.1.

Remedies

25

SECTION 9.2.

Notice of Sale

27

SECTION 9.3.

Waiver of Notice and Claims

27

SECTION 9.4.

Certain Sales of Collateral

27

SECTION 9.5.

No Waiver; Cumulative Remedies

29

SECTION 9.6.

Certain Additional Actions Regarding Intellectual Property

29

SECTION 9.7.

FCC Licenses and Regulatory Authorizations

29

 

 

ARTICLE X

 

 

 

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;

 

APPLICATION OF PROCEEDS

 

 

 

SECTION 10.1.

Proceeds of Casualty Events and Collateral Dispositions

30

SECTION 10.2.

Application of Proceeds

30

 

 

ARTICLE XI

 

 

 

MISCELLANEOUS

 

 

 

SECTION 11.1.

Concerning Collateral Agent

30

SECTION 11.2.

Collateral Agent Appointed Attorney-in-Fact

32

SECTION 11.3.

Continuing Security Interest; Assignment

32

SECTION 11.4.

Termination; Release

32

SECTION 11.5.

Modification in Writing

33

SECTION 11.6.

Notices

33

SECTION 11.7.

Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

33

SECTION 11.8.

Severability of Provisions

33

SECTION 11.9.

Execution in Counterparts

33

SECTION 11.10.

Business Days

34

SECTION 11.11.

Waiver of Stay

34

SECTION 11.12.

No Credit for Payment of Taxes or Imposition

34

SECTION 11.13.

No Claims Against Collateral Agent

34

SECTION 11.14.

No Release

34

SECTION 11.15.

Senior Secured Obligations Absolute

35

 

 

SIGNATURES

S-1

 

 

EXHIBIT 1

Form of Issuer’s Acknowledgment

 

EXHIBIT 2

Form of Securities Pledge Amendment

 

EXHIBIT 3

Form of Joinder Agreement

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT 4

Form of Control Agreement Concerning Securities Accounts

 

EXHIBIT 5

Form of Control Agreement Concerning Deposit Accounts

 

EXHIBIT 6

Form of Copyright Security Agreement

 

EXHIBIT 7

Form of Patent Security Agreement

 

EXHIBIT 8

Form of Trademark Security Agreement

 

 

iv

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of                  (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, the “Agreement”) made by GRANITE BROADCASTING
CORPORATION, a Delaware corporation (the “Issuer”) and THE GUARANTORS LISTED ON
THE SIGNATURE PAGES HERETO (the “Original Guarantors”) OR FROM TIME TO TIME
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors”),
as pledgors, assignors and debtors (the Issuer, together with the Guarantors, in
such capacities and together with any successors in such capacities, the
“Pledgors,” and each a “Pledgor”), in favor of The Bank of New York, a New York
banking corporation, in its capacity as collateral agent and trustee pursuant to
the Indenture (as hereinafter defined), as pledgee, assignee and secured party.

 

R E C I T A L S :

 

A.            The Issuer and The Bank of New York, as Collateral Agent, have, in
connection with the execution and delivery of this Agreement, entered into that
certain Indenture, dated as of December 22, 2003 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Indenture”), pursuant to which the Issuer has issued its 9¾% Senior Secured
Notes due 2010 (the “Senior Secured Notes”) in the aggregate principal amount of
$405,000,000.

 

B.            It is contemplated that the Issuer may, after the date hereof,
issue Series B Notes and Additional Notes (the Series B Notes and Additional
Notes together with the Senior Secured Notes, the “Notes”), pursuant to the
provisions of the Indenture.

 

C.            This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Holders of the Notes (collectively, the “Senior
Secured Parties”) to secure the payment and performance of all the Senior
Secured Obligations.

 

D.            Each Pledgor is or, as to Collateral acquired by such Pledgor
after the date hereof will be, the legal and/or beneficial owner of the
Collateral pledged by it hereunder.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS AND INTERPRETATION


 


SECTION 1.1.        DEFINITIONS.

 


(A)           UNLESS OTHERWISE DEFINED HEREIN OR IN THE INDENTURE, CAPITALIZED
TERMS USED HEREIN THAT ARE DEFINED IN THE UCC SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE UCC.


 


(B)           TERMS USED BUT NOT OTHERWISE DEFINED HEREIN OR IN THE UCC THAT ARE
DEFINED IN THE INDENTURE SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE INDENTURE.


 


(C)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Additional Pledged Interests” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of any issuer that is
not a corporation of Initial Pledged Interests or any interest in any such
issuer, together with all rights, privileges, authority and powers of any such
Pledgor relating to such interests in each such issuer or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such membership, partnership or other interests and
any and all interest of any such Pledgor in the entries on the books of any
financial intermediary pertaining to such membership, partnership or other
equity interests from time to time acquired by such Pledgor in any manner and
(ii) all membership, partnership or other equity interests, as applicable, of
each limited liability company, partnership or other entity (other than a
corporation) hereafter acquired or formed by such Pledgor and all options,
warrants, rights, agreements, additional membership, partnership or other equity
interests of whatever class of such limited liability company, partnership or
other entity, together with all rights, privileges, authority and powers of such
Pledgor relating to such interests or under any Organizational Document of any
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other equity interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such membership, partnership or other interests, from time to time
acquired by such Pledgor in any manner.

 

“Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional shares of
capital stock of whatever class of any issuer that is a corporation of the
Initial Pledged Shares or any other equity interest in any such issuer, together
with all rights, privileges, authority and powers of any such Pledgor relating
to such interests issued by any such issuer under any Organizational Document of
any such issuer, and the certificates, instruments and agreements representing
such interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such interests, from time to
time acquired by such Pledgor in any manner and (ii) all the issued and
outstanding shares of capital stock of each corporation hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements or
additional shares of

 

2

--------------------------------------------------------------------------------


 

capital stock of whatever class of such corporation, together with all rights,
privileges, authority and powers of such Pledgor relating to such shares or
under any Organizational Document of such corporation, and the certificates,
instruments and agreements representing such shares and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such shares, from time to time acquired by such Pledgor in any
manner.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

 

“Commodity Account Control Agreement” shall mean a commodity account control
agreement in a form that is reasonably satisfactory to the Collateral Agent.

 

“Communications Act” means the Communications Act of 1934, as amended, or any
successor statute or statues thereto, and all rules, regulations, written
policies, orders and decisions of the FCC thereunder, in each case as from time
to time in effect.

 

“Communications Regulatory Authority” means any communications regulatory
commission, agency, department, board or authority (including, without
limitation, the FCC).

 

“Contested Liens” shall mean, collectively, any Liens incurred in respect of any
Claims to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested and otherwise comply with the provisions of
Section 4.11 hereof; provided, however, that such Liens shall in all respects be
subject and subordinate or pari passu in priority to the Lien and security
interest created by this Agreement, except if and to the extent that the law or
regulation creating, permitting or authorizing such Lien provides that such Lien
must be superior to the Lien and security interest created and evidenced hereby.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or inter-company), between such Pledgor and
third parties, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106 of the UCC.

 

“Control Account” means a Commodity Account, Deposit Account or Securities
Account which account is the subject of an effective Control Agreement.

 

3

--------------------------------------------------------------------------------


 

“Control Agreements” shall mean, collectively, any Deposit Account Control
Agreements, any Securities Account Control Agreements and any Commodity Account
Control Agreements.

 

“Copyright Licenses” means (a) any written agreement naming any Pledgor as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 6.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered, whether published or unpublished and whether
acquired by or assigned to such Pledgor, all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any foreign counterparts thereof and (b) the right to obtain all renewals
thereof.

 

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5 or such other form that is reasonably
satisfactory to the Collateral Agent.

 

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the Collateral Account and all accounts and sub-accounts relating
to any of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

 

“Excluded Property” shall mean Special Property other than the following:

 

(a)           the right to receive any payment of money (including Accounts,
General Intangibles and Payment Intangibles) or any other rights referred to in
Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC to the extent that such
sections of the UCC are effective to limit the prohibitions which make such
property “Special Property”; and

 

(b)           any Proceeds, substitutions or replacements of any Special
Property (unless such Proceeds, substitutions or replacements would constitute
Special Property).

 

4

--------------------------------------------------------------------------------


 

“FCC Licenses” shall mean necessary licenses required under the Communications
Act to own and operate its properties and to carry on its business as now
conducted and proposed to be conducted.

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC of such Pledgor
and any Commercial Tort Claims of such Pledgor.

 

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (i) all goodwill connected with
the use of and symbolized by any Trademark or Trademark License in which such
Pledgor has any interest, (ii) all know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business.

 

“Indenture” shall have the meaning assigned to such term in Recital A hereof.

 

“Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other equity interests (other than in a corporation),
as applicable, of each issuer described in Schedule 10 annexed to the Perfection
Certificate, together with all rights, privileges, authority and powers of such
Pledgor in and to each such issuer or under any Organizational Document of each
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other interests.

 

“Initial Pledged Shares” shall mean, collectively, with respect to each Pledgor,
the issued and outstanding shares of capital stock of each issuer described in
Schedule 10 annexed to the Perfection Certificate together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each such issuer or under any Organizational Document of each such issuer, and
the certificates, instruments and agreements representing such shares of capital
stock and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to the Initial Pledged Shares.

 

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” shall mean, collectively, (i) the Patents,
Trademarks, Copyrights, Licenses and Goodwill (collectively, “Intellectual
Property”), (ii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof and (iii) rights to
sue for past, present or future infringements thereof; provided such
Intellectual Property Collateral shall be material to the business of a Pledgor.

 

5

--------------------------------------------------------------------------------


 

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

 

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 3.

 

“License Co.” means any wholly-owned direct or indirect Subsidiary of the Issuer
established solely for the purpose of holding the FCC Licenses now or hereafter
acquired or owned by the Issuer or any of its Subsidiaries, including, without
limitation, any of KBWB License, Inc., WPTA-TV License, Inc., KBJR
License, Inc., WTVH License, Inc., KSEE License, Inc., WKBW-TV License, Inc.,
WXON License, Inc., WEEK-TV License, Inc., Channel 11 License, Inc. and “License
Cos.” means all such Subsidiaries collectively.

 

“Licenses” shall mean, collectively, Copyright Licenses, Patent Licenses and
Trademark Licenses.

 

“Notes” shall have the meaning assigned to the term in Recital A of this
Agreement.

 

“Organizational Document” shall mean (i) in the case of any limited liability
company or partnership or other non-corporate entity, any membership or
partnership agreement or other organizational agreement or document thereof and
(ii) in the case of any corporation, any charter or certificate of incorporation
and by-laws thereof.

 

“Parent” has the meaning set forth in Rule 12b-2, promulgated under the
Securities and Exchange Act of 1934, as amended.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Pledgor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

 

“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 7.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
(c) all provisionals, (d) inventions and improvements described and claimed
therein and (e) all rights to obtain any reissues or extensions of the
foregoing.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Interests” shall mean, collectively, the Initial Pledged Interests and
the Additional Pledged Interests.

 

6

--------------------------------------------------------------------------------


 

“Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.

 

“Pledged Shares” shall mean, collectively, the Initial Pledged Shares and the
Additional Pledged Shares, but shall exclude shares of LSAEs and shares of
foreign subsidiaries.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Regulatory Authorization” means all approvals, authorizations, licenses,
franchises, filings, notices, registrations, consents, permits, exemptions,
registrations, qualifications, designations, declarations, or other actions or
undertakings now or hereafter made by, to or in respect of any Governmental
Authority or Communications Regulatory Authority, including all grants,
approvals, licenses, filings and registrations from or to the FCC or under any
applicable Requirement of Law, including but not limited to the Communications
Act, necessary in order to enable the Pledgors to provide television services of
the type presently provided by the Issuer in connection with any of the
Guarantor’s business or by any such Guarantor in the ordinary course of its
respective business.

 

“Requirement of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all laws,
ordinances, rules, regulations or similar statutes or case law.

 

“Securities Account Control Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 4 or such other form that is reasonably
satisfactory to the Collateral Agent.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

 

“Senior Secured Obligations” shall mean all obligations (whether or not
constituting future advances, obligatory or otherwise) of the Issuer and any and
all of the Guarantors from time to time arising under or in respect of this
Agreement, the Indenture, the Notes and/or the other Security Documents and all
other Senior Secured Indebtedness (including, without limitation, the
obligations to pay principal, interest and all other charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of the obligations contained in this Agreement, the Indenture, the
Notes and the other Security Documents), in each case whether (i) such
obligations are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due whether at stated maturity, by
acceleration or otherwise, (ii) for payment or performance and/or (iii) now
existing or hereafter arising (including, without limitation, interest and other
obligations arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization or similar proceeding with respect to any Pledgor or
any other Person, or which would have arisen or accrued but for the commencement
of such proceeding, even if such obligation or the claim therefor is not
enforceable or allowable in such proceeding).

 

7

--------------------------------------------------------------------------------


 

“Special Property” shall mean:

 

(a)           programming agreements or network affiliation agreements but only
to the extent they contain provisions precluding the grant of a Lien in favor of
Senior Secured Indebtedness; provided that in the event such provisions are
rendered ineffective by the Uniform Commercial Code or other applicable law,
such agreements shall not be excluded;

 

(b)           any permit, lease or license held by any Pledgor to the extent
that any Requirement of Law applicable thereto prohibits the creation of a
security interest therein (such as with respect to broadcast licenses or permits
issued by the FCC);

 

(c)           those assets for which there has been incurred and remains
outstanding permitted Purchase Money Indebtedness or Acquired Indebtedness (and
permitted refinancings of either thereof) under the Indenture, or cash or Cash
Equivalents to the extent the Issuer is permitted under the Indenture to incur
(and there are outstanding) Liens on such cash or Cash Equivalents to finance,
directly or indirectly, Permitted Business Acquisitions, but only if (and for so
long as) the terms of any such Indebtedness described in this
clause (c) preclude those assets from being Collateral;

 

(d)           the assets of an LSAE to the extent that the grant of a Lien in
favor of holders of Senior Secured Indebtedness would not be permitted under the
terms of any Indebtedness of such LSAE permitted to be outstanding under the
Indenture; and

 

(e)           certain daily balances of cash in accounts other than Control
Accounts, provided that there are in place standing instructions to sweep all
such deposits, on a daily basis, into a Control Account, and certain balances in
payroll accounts;

 

but only if no other holder of Indebtedness of the Issuer or its Restricted
Subsidiaries (other than those Liens specifically provided in clauses (1), (16)
or (17) of the definition of Permitted Liens in the Indenture) has a Lien on any
such asset.

 

“Successor Interests” shall mean, collectively, with respect to each Guarantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Guarantor (unless such successor is
such Guarantor itself or such successor is entitled to a release pursuant to
Section 11.4 of the Indenture) formed by or resulting from any consolidation or
merger in which any person listed in Schedule 1(a) annexed to the Perfection
Certificate is not the surviving entity; provided, however, that to the extent
applicable, Successor Interest shall not include any shares or interests
possessing more than 65% of the voting power or control of all classes of
capital stock or interests entitled to vote of any Guarantor which is a first
tier controlled foreign corporation (as defined in Section 957(a) of the
Internal Revenue Code (the “Code”)) and, in any event, shall not include shares
of stock or interests of any Guarantor otherwise which are not required to be
pledged pursuant to this Agreement to the extent that such pledge would
constitute an investment of earnings in United States property under Section 956
(or a successor provision) of the Code, which investment would trigger an
increase in the gross income of a United States shareholder of such Pledgor
pursuant to Section 951 (or a successor provision) of the Code.

 

8

--------------------------------------------------------------------------------


 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Guarantor of any right to use any Trademark.

 

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 8.

 

“Trademarks” means (a) all trademarks, registered or not, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all Goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (b) the right to obtain all renewals or extensions
thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.

 

“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state.

 


SECTION 1.2.        INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED IN
THE INDENTURE SHALL BE APPLICABLE TO THIS AGREEMENT.

 


SECTION 1.3.        PERFECTION CERTIFICATE.  THE COLLATERAL AGENT AND EACH
SECURED PARTY AGREE THAT THE PERFECTION CERTIFICATE AND ALL DESCRIPTIONS OF
COLLATERAL, SCHEDULES, AMENDMENTS AND SUPPLEMENTS THERETO ARE AND SHALL AT ALL
TIMES REMAIN A PART OF THIS AGREEMENT.

 


ARTICLE II


 


GRANT OF SECURITY AND SECURED OBLIGATIONS


 


SECTION 2.1.        GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY FOR THE
PAYMENT AND PERFORMANCE IN FULL OF ALL THE SENIOR SECURED OBLIGATIONS, EACH
PLEDGOR HEREBY PLEDGES AND GRANTS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, A LIEN ON AND SECURITY INTEREST IN AND TO ALL OF THE RIGHT,
TITLE AND INTEREST OF SUCH PLEDGOR IN, TO AND UNDER THE FOLLOWING PROPERTY,
WHEREVER LOCATED, WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED FROM
TIME TO TIME (COLLECTIVELY, THE “COLLATERAL”):

 

(i)            all Accounts;

 

(ii)           all Equipment, Goods, Inventory and Fixtures;

 

9

--------------------------------------------------------------------------------


 

(iii)          all Documents, Instruments and Chattel Paper;

 

(iv)          all Letters of Credit and Letter-of-Credit Rights;

 

(v)           to the extent permitted by applicable Requirement of Law in effect
at any time, all rights that such Pledgor may have at any time in any Regulatory
Authorization, including without limitation respective FCC licenses, from or by
any Governmental Authority or Communications Regulatory Authority, including any
rights to payment upon any transfer of any such Regulatory Authorization, or any
other transfer or transaction intended to result in a transfer of such a
Regulatory Authorization, or the obtaining of any applicable Regulatory
Authorization from or by any Governmental Authority or Communications Regulatory
Authority for another Person to operate a television station pursuant to a Local
Services Agreement instead of such Pledgor;

 

(vi)          all Securities Collateral;

 

(vii)         all Collateral Accounts;

 

(viii)        all Investment Property;

 

(ix)           all Intellectual Property Collateral;

 

(x)            the Commercial Tort Claims described on Schedule 14 to the
Perfection Certificate;

 

(xi)           all General Intangibles;

 

(xii)          all Deposit Accounts;

 

(xiii)         all Supporting Obligations;

 

(xiv)        all books and records relating to the Collateral; and

 

(xv)         to the extent not covered by clauses (i) through (xv) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary contained in clauses (i) through (xv)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property and from and
after the Closing Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, lease or license, a
provision that would prohibit the creation of a Lien on such permit, lease

 

10

--------------------------------------------------------------------------------


 

or license in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type or, in the case of an FCC license, would be prohibited
by any Requirement of Law.

 


SECTION 2.2.        FCC LICENSES AS COLLATERAL.  FOR THE AVOIDANCE OF DOUBT, THE
PARTIES HEREBY AGREE THAT THE TERM “COLLATERAL” SHALL NOT INCLUDE ANY FCC
LICENSES HELD BY ANY PLEDGOR TO THE EXTENT THAT ANY REQUIREMENT OF LAW
APPLICABLE THERETO PROHIBITS THE CREATION OF A SECURITY INTEREST THEREIN BUT
SHALL INCLUDE:  (I) THE RIGHT TO RECEIVE ANY PAYMENT OF MONEY (INCLUDING,
WITHOUT LIMITATION, GENERAL INTANGIBLES FOR MONEY DUE OR TO BECOME DUE); AND
(II) ANY PROCEEDS, PRODUCTS, OFFSPRING, ACCESSIONS, RENTS, PROFITS, INCOME,
BENEFITS, SUBSTITUTIONS OR REPLACEMENTS OF ANY FCC LICENSE (UNLESS SUCH
PROCEEDS, PRODUCTS, OFFSPRING, ACCESSIONS, RENTS PROFITS, INCOME, BENEFITS,
SUBSTITUTIONS OR REPLACEMENTS ITSELF WOULD CONSTITUTE AN FCC LICENSE TO THE
EXTENT THAT ANY REQUIREMENTS OF LAW APPLICABLE THERETO PROHIBITS THE CREATION OF
A SECURITY INTEREST THEREIN).

 


SECTION 2.3.        FILINGS.  (A)  EACH PLEDGOR AUTHORIZES THE COLLATERAL AGENT
TO FILE FOR EACH SUCH PLEDGOR AND IN EACH SUCH JURISDICTION LISTED ON SCHEDULE 6
ANNEXED TO THE PERFECTION CERTIFICATE, (I) AN INITIAL FINANCING STATEMENT,
PROVIDED BY SUCH PLEDGOR, RELATING TO THE COLLATERAL DESCRIBED HEREIN AND
CONTAINING INFORMATION REQUIRED BY ARTICLE 9 OF THE UCC, (II) ANY AMENDMENT,
CONTINUATION STATEMENT OR OTHER INSTRUMENTS OF FURTHER ASSURANCES, PROVIDED BY
SUCH PLEDGOR, TO CONTINUE, MAINTAIN OR PROTECT THE COLLATERAL AGENT’S LIEN ON
AND SECURITY INTERESTS IN SUCH ASSETS OR PROPERTY AND THE FIRST PRIORITY THEREOF
(SUBJECT TO PERMITTED COLLATERAL LIENS) AND, (III) WITH RESPECT TO THE FIXTURE
FILINGS RELATING TO COLLATERAL AT ANY MORTGAGED PROPERTY, A SUFFICIENT
DESCRIPTION OF SUCH PROPERTY, PROVIDED BY SUCH PLEDGOR, AS APPLICABLE.  EACH
PLEDGOR FURTHER AGREES THAT CONCURRENTLY WITH THE ACQUISITION BY SUCH PLEDGOR OF
ANY ASSETS OR PROPERTY OF THE TYPE WHICH CONSTITUTES COLLATERAL WITH A FAIR
MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS) IN EXCESS OF $100,000
INDIVIDUALLY OR IN THE AGGREGATE) OR AS OTHERWISE STATED IN THIS AGREEMENT, IT
AUTHORIZES THE COLLATERAL AGENT TO FILE UCC FINANCING STATEMENTS OR TAKE SUCH
OTHER ACTIONS AS NECESSARY OR DESIRABLE TO PERFECT AND PROTECT, OR ENABLE THE
COLLATERAL AGENT TO PERFECT AND PROTECT, THE COLLATERAL AGENT’S LIEN ON AND
SECURITY INTEREST IN SUCH ASSETS OR PROPERTY AND THE FIRST PRIORITY THEREOF
(SUBJECT ONLY TO PERMITTED COLLATERAL LIENS).

 


(B)           EACH PLEDGOR HEREBY RATIFIES ITS AUTHORIZATION FOR THE COLLATERAL
AGENT TO FILE IN ANY RELEVANT JURISDICTION ANY INITIAL FINANCING STATEMENTS OR
AMENDMENTS THERETO RELATING TO THE COLLATERAL IF FILED PRIOR TO THE DATE HEREOF.


 


(C)           EACH PLEDGOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE, UPON
CONSUMMATION OF THIS AGREEMENT, THE FILINGS AND RELEVANT AGREEMENTS ATTACHED AS
SCHEDULE 13(E) ANNEXED TO THE PERFECTION CERTIFICATE WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR UNITED STATES COPYRIGHT OFFICE (OR ANY SUCCESSOR
OFFICE OR ANY SIMILAR OFFICE IN ANY OTHER COUNTRY) TO PRESERVE, PROTECT AND
PERFECT THE SECURITY INTERESTS IN THE COPYRIGHTS, TRADEMARKS AND PATENTS SET
FORTH ON SCHEDULE 13(C) AND SCHEDULE 13(D) ANNEXED TO THE PERFECTION
CERTIFICATE.  EACH PLEDGOR FURTHER COVENANTS THAT IT WILL PROVIDE THE COLLATERAL
AGENT WITH AND AUTHORIZES THE COLLATERAL AGENT TO FILE WITH RESPECT TO ANY
INTELLECTUAL PROPERTY COLLATERAL THAT THE PLEDGOR, FROM TIME TO TIME, AFTER THE
DATE HEREOF, SHALL BE REQUIRED TO PLEDGE PURSUANT TO THE INDENTURE, THE
APPROPRIATE FORM IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED
STATES COPYRIGHT

 

11

--------------------------------------------------------------------------------


 


OFFICE, AS THE CASE MAY BE, PROVIDED BY THE PLEDGOR, WITHIN 20 BUSINESS DAYS
AFTER THE ACQUISITION OF SUCH COLLATERAL.


 


ARTICLE III


 


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;


USE OF COLLATERAL


 


SECTION 3.1.        DELIVERY OF CERTIFICATED SECURITIES COLLATERAL.  EACH
PLEDGOR REPRESENTS AND WARRANTS THAT ALL CERTIFICATES, AGREEMENTS OR INSTRUMENTS
REPRESENTING OR EVIDENCING THE SECURITIES COLLATERAL IN EXISTENCE ON THE DATE
HEREOF HAVE BEEN DELIVERED TO THE COLLATERAL AGENT IN SUITABLE FORM FOR TRANSFER
BY DELIVERY OR ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK AND THAT THE COLLATERAL AGENT HAS A PERFECTED FIRST PRIORITY
SECURITY INTEREST THEREIN.  EACH PLEDGOR HEREBY AGREES THAT ALL CERTIFICATES,
AGREEMENTS OR INSTRUMENTS REPRESENTING OR EVIDENCING SECURITIES COLLATERAL
ACQUIRED BY SUCH PLEDGOR AFTER THE DATE HEREOF SHALL IMMEDIATELY UPON RECEIPT
THEREOF BY SUCH PLEDGOR BE DELIVERED TO AND HELD BY OR ON BEHALF OF THE
COLLATERAL AGENT PURSUANT HERETO.  ALL CERTIFICATED SECURITIES COLLATERAL SHALL
BE IN SUITABLE FORM FOR TRANSFER BY DELIVERY OR SHALL BE ACCOMPANIED BY DULY
EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT.  THE COLLATERAL AGENT SHALL HAVE
THE RIGHT, AT ANY TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, TO ENDORSE, ASSIGN OR OTHERWISE TRANSFER TO OR TO REGISTER IN
THE NAME OF THE COLLATERAL AGENT OR ANY OF ITS NOMINEES OR ENDORSE FOR
NEGOTIATION ANY OR ALL OF THE SECURITIES COLLATERAL, WITHOUT ANY INDICATION THAT
SUCH SECURITIES COLLATERAL IS SUBJECT TO THE SECURITY INTEREST HEREUNDER.  IN
ADDITION, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES
REPRESENTING OR EVIDENCING SECURITIES COLLATERAL FOR CERTIFICATES OF SMALLER OR
LARGER DENOMINATIONS.

 


SECTION 3.2.        PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL.  EACH
PLEDGOR REPRESENTS AND WARRANTS THAT THE COLLATERAL AGENT HAS A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN ALL UNCERTIFICATED PLEDGED SECURITIES PLEDGED BY
IT HEREUNDER THAT IS IN EXISTENCE ON THE DATE HEREOF.  EACH PLEDGOR HEREBY
AGREES THAT IF ANY OF THE PLEDGED SECURITIES ARE AT ANY TIME NOT EVIDENCED BY
CERTIFICATES OF OWNERSHIP, THEN EACH APPLICABLE PLEDGOR SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW IF NECESSARY OR DESIRABLE TO PERFECT A SECURITY
INTEREST IN SUCH PLEDGED SECURITIES, CAUSE SUCH PLEDGE TO BE RECORDED ON THE
EQUITY HOLDER REGISTER OR THE BOOKS OF THE ISSUER, CAUSE THE ISSUER TO EXECUTE
AND DELIVER TO THE COLLATERAL AGENT AN ACKNOWLEDGMENT OF THE PLEDGE OF SUCH
PLEDGED SECURITIES SUBSTANTIALLY IN THE FORM OF EXHIBIT 1 ANNEXED HERETO,
EXECUTE ANY CUSTOMARY PLEDGE FORMS OR OTHER DOCUMENTS NECESSARY OR APPROPRIATE
TO COMPLETE THE PLEDGE AND GIVE THE COLLATERAL AGENT THE RIGHT TO TRANSFER SUCH
PLEDGED SECURITIES UNDER THE TERMS HEREOF AND PROVIDE TO THE COLLATERAL AGENT AN
OPINION OF COUNSEL CONFIRMING SUCH PLEDGE AND PERFECTION THEREOF, IF THE VALUE
OF SUCH PLEDGED SECURITIES EXCEEDS $100,000.

 


SECTION 3.3.        FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF
PERFECTED SECURITY INTEREST.  EACH PLEDGOR REPRESENTS AND WARRANTS THAT ALL
FILINGS NECESSARY TO PERFECT THE SECURITY INTEREST GRANTED BY IT TO THE
COLLATERAL AGENT IN RESPECT OF THE COLLATERAL HAVE BEEN DELIVERED TO THE
COLLATERAL AGENT IN COMPLETED AND, TO THE EXTENT NECESSARY OR APPROPRIATE, DULY
EXECUTED FORM FOR FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE
SPECIFIED IN SCHEDULE 6 ANNEXED TO THE PERFECTION CERTIFICATE.  EACH PLEDGOR
AGREES THAT AT THE SOLE COST AND

 

12

--------------------------------------------------------------------------------


 


EXPENSE OF THE PLEDGORS, (I) SUCH PLEDGOR WILL MAINTAIN THE SECURITY INTEREST
CREATED BY THIS AGREEMENT IN THE COLLATERAL AS A PERFECTED FIRST PRIORITY
SECURITY INTEREST AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS EXCEPT PERMITTED COLLATERAL LIENS, WHICH ARE PERMITTED TO
BE PRIOR TO THE LIENS CREATED BY THIS AGREEMENT AND (II) AT ANY TIME AND FROM
TIME TO TIME THE PLEDGOR SHALL PROMPTLY AND DULY EXECUTE AND DELIVER, AND FILE
AND HAVE RECORDED, SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER
ACTION AS NECESSARY FOR THE PURPOSE OF OBTAINING THE FULL BENEFITS OF THIS
AGREEMENT AND THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING THE FILING OF ANY
FINANCING STATEMENTS, CONTINUATION STATEMENTS AND OTHER DOCUMENTS (INCLUDING
THIS AGREEMENT) UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN
EFFECT IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTEREST CREATED HEREBY
AND THE EXECUTION AND DELIVERY OF CONTROL AGREEMENTS, IN SUCH OFFICES (INCLUDING
THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT
OFFICE) WHEREVER REQUIRED BY LAW TO PERFECT, CONTINUE AND MAINTAIN A VALID,
ENFORCEABLE, SECURITY INTEREST IN THE COLLATERAL AS PROVIDED HEREIN AND TO
PRESERVE THE OTHER RIGHTS AND INTERESTS GRANTED TO THE COLLATERAL AGENT
HEREUNDER, AS AGAINST THIRD PARTIES, WITH RESPECT TO THE COLLATERAL.

 


SECTION 3.4.        OTHER ACTIONS.  IN ORDER TO FURTHER INSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE,
THE COLLATERAL AGENT’S SECURITY INTEREST IN THE COLLATERAL, EACH PLEDGOR
REPRESENTS AND WARRANTS (AS TO ITSELF) AS FOLLOWS AND AGREES, IN EACH CASE AT
SUCH PLEDGOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING COLLATERAL:

 

(a)           Instruments and Tangible Chattel Paper.  (i)  No amounts payable
under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 11 annexed to the Perfection Certificate and
(ii) each Instrument and each item of Tangible Chattel Paper listed in
Schedule 11 annexed to the Perfection Certificate has been properly endorsed,
assigned and delivered to the Collateral Agent, accompanied by instruments of
transfer or assignment duly executed in blank.  If any amount then payable under
or in connection with any of the Collateral shall be evidenced by any Instrument
or Tangible Chattel Paper, and such amount, together with all amounts payable
evidenced by any instrument or Tangible Chattel Paper not previously delivered
to the Collateral Agent has a fair market value (as determined by the Board of
Directors) of the Issuer in excess of $100,000 in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time specify.

 

(b)           Deposit Accounts.  (i)  Each Pledgor has neither opened nor
maintains any Deposit Accounts other than the accounts listed in Schedule 15
annexed to the Perfection Certificate and (ii) the Collateral Agent has a
perfected first priority security interest in each Deposit Account listed in
Schedule 15 annexed to the Perfection Certificate by Control.  No Pledgor shall
hereafter establish and maintain any Deposit Account (other than a Deposit
Account that is Special Property) unless (1) the applicable Pledgor shall have
given the Collateral Agent 30 days’ prior written notice of its intention to
establish such new Deposit Account with a Bank and (2) such Bank and such
Pledgor shall have duly executed and delivered to the Collateral Agent a Deposit
Account Control Agreement

 

13

--------------------------------------------------------------------------------


 

with respect to such Deposit Account.  Each Pledgor agrees that at the time it
establishes any additional Deposit Accounts (other than a Deposit Account that
constitutes Special Property) it shall enter into a duly authorized, executed
and delivered Deposit Account Control Agreement with respect to such Deposit
Account.  The Collateral Agent agrees with each Pledgor that the Collateral
Agent shall not give any instructions directing the disposition of funds from
time to time credited to any Deposit Account or withhold any withdrawal rights
from such Pledgor with respect to funds from time to time credited to any
Deposit Account unless an Event of Default has occurred and is continuing. 
Notwithstanding any other provision in this Agreement, prior to an acceleration
of the Notes by the Trustee or the Holders thereof in accordance with the
Indenture, the Issuer and the Guarantors shall also be entitled, without any
release or consent of the Collateral Agent, to use cash or Cash Equivalents to
pay operating expenses and to pay interest on the Notes.  No Pledgor shall grant
Control of any Deposit Account constituting Collateral to any person other than
the Collateral Agent.

 

(c)           Investment Property.  (i)  Each Pledgor (1) has no Securities
Accounts or Commodity Accounts other than those listed in Schedule 15 annexed to
the Perfection Certificate and the Collateral Agent has a perfected first
priority security interest in such Securities Accounts and Commodity Accounts by
Control, (2) does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Pledged
Securities and those maintained in Securities Accounts or Commodity Accounts
listed in Schedule 15 annexed to the Perfection Certificate and (3) as of the
date hereof, has entered into a duly authorized, executed and delivered
Securities Account Control Agreement or a Commodity Account Control Agreement
with respect to each Securities Account or Commodity Account listed in
Schedule 15 annexed to the Perfection Certificate, as applicable.

 

(ii)           If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property having a fair market value (as
determined by the Board of Directors of the Issuer) in excess of $100,000, such
Pledgor shall promptly (a) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank, all in form and substance reasonably satisfactory to the
Collateral Agent or (b) deliver such securities into a Securities Account with
respect to which a Control Agreement is in effect in favor of the Collateral
Agent.  If any securities now or hereafter acquired by any Pledgor constituting
Investment Property are uncertificated and are issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly notify the
Collateral Agent thereof and pursuant to an agreement in form and substance
satisfactory to the Collateral Agent, either (a) cause the issuer to agree to
comply with instructions from the Collateral Agent as to such securities,
without further consent of any Pledgor or such nominee, (b) cause a Security
Entitlement with respect to such uncertificated security to be held in a
Securities Account with respect to which the Collateral Agent has Control or
(c) arrange for the Collateral Agent to become the registered owner of the
securities.  Pledgor shall not hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary unless (1) the applicable Pledgor shall have given the Collateral
Agent 30 days’ prior written notice of its intention to establish such new
Securities Account or Commodity Account with such Securities Intermediary

 

14

--------------------------------------------------------------------------------


 

or Commodity Intermediary, (2) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Collateral Agent and (3) such
Securities Intermediary or Commodity Intermediary, as the case may be, and such
Pledgor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be.  Each
Pledgor shall accept any cash and Investment Property, other than Special
Property, in trust for the benefit of the Collateral Agent and within
two (2) Business Days of actual receipt thereof, deposit any cash or Investment
Property, other than Special Property, and any new securities, instruments,
documents or other property by reason of ownership of the Investment Property
(other than payments of a kind described in Section 7.4 hereof) received by it
into a Controlled Account.  The Collateral Agent agrees with each Pledgor that
the Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing (or, in the case of cash or Cash Equivalents, until
the maturity of the Notes has been accelerated by the holders thereof in
accordance with the Indenture) or, after giving effect to any such investment
and withdrawal rights would occur.  The provisions of this Section 3.4(c) shall
not apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.  No Pledgor shall grant control
over any Investment Property other than Special Property to any person other
than the Collateral Agent.

 

(iii)          As between the Collateral Agent and the Pledgors, the Pledgors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, Commodity Intermediary, any
Pledgor or any other person; provided, however, that nothing contained in this
Section 3.4(c) shall release or relieve any Securities Intermediary or Commodity
Intermediary of its duties and obligations to the Pledgors or any other person
under any Control Agreement or under applicable law.  Each Pledgor shall
promptly pay all Claims and fees of whatever kind or nature with respect to the
Investment Property and Pledged Securities pledged by it under this Agreement
other than Contested Claims.

 

(d)           Electronic Chattel Paper and Transferable Records.  No amount
under or in connection with any of the Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction) other than such Electronic Chattel Paper and
transferable records listed in Schedule 11 annexed to the Perfection
Certificate.  If any amount payable under or in connection with any of the
Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action within 5 business days as necessary to vest in the Collateral
Agent control under UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic

 

15

--------------------------------------------------------------------------------


 

Transactions Act, as so in effect in such jurisdiction, of such transferable
record.  The requirement in the preceding sentence shall apply to the extent
that such amount, together with all amounts payable evidenced by Electronic
Chattel Paper or any transferable record in which the Collateral Agent has not
been vested control within the meaning of the statutes described in this
sentence has a fair market value (as determined by the Board of Directors of the
Issuer) in excess of $100,000 in the aggregate for all Pledgors.  The Collateral
Agent agrees with such Pledgor that the Collateral Agent will arrange, pursuant
to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.

 

(e)           Letter-of-Credit Rights.  If any Pledgor is at any time a
beneficiary under a hereafter issued Letter of Credit in favor of such Pledgor,
such Pledgor shall using commercially reasonable efforts promptly notify the
Collateral Agent thereof and such Pledgor shall using commercially reasonable
efforts pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the
Indenture.  The actions in the preceding sentence shall be taken to the extent
that the amount under such Letter of Credit, together with all amounts under
Letters of Credit for which the actions described above in clause (i) and
(ii) have not been taken, exceeds $100,000 in the aggregate for all Pledgors.

 

(f)            Commercial Tort Claims.  As of the date hereof each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims other
than those listed in Schedule 14 annexed to the Perfection Certificate.  If any
Pledgor shall at any time hold or acquire a Commercial Tort Claim having a value
together with all other Commercial Tort Claims of all Pledges in which the
Collateral Agent does not have a security interest in excess of $100,000 in the
aggregate, such Pledgor shall immediately notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

 

(g)           Vehicles.  In the event the aggregate value of Vehicles (and any
other Equipment covered by Certificates of Title or ownership) for which there
has been no lien perfected, exceeds $1,000,000 in the aggregate, such Pledgor
shall, within 30 days thereof, file all applications for certificates of
title/ownership indicating the Collateral Agent’s security interest in such
Vehicles (and any such other Equipment) covered by

 

16

--------------------------------------------------------------------------------


 

such certificate, and any other necessary documentation, in each office in each
jurisdiction necessary or desirable to perfect and protect the Collateral
Agent’s lien on and security interest in such Vehicles (and Equipment) and the
first priority thereof (subject only to Permitted Collateral Liens).

 


SECTION 3.5.        JOINDER OF ADDITIONAL GUARANTORS.  THE PLEDGORS SHALL CAUSE
EACH RESTRICTED SUBSIDIARY OF THE ISSUER WHICH, FROM TIME TO TIME, AFTER THE
DATE HEREOF SHALL BE REQUIRED TO PLEDGE ANY ASSETS TO THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE PROVISIONS OF THE INDENTURE,
(A) TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT (I) A JOINDER AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT 3 ANNEXED HERETO WITHIN THIRTY (30)
BUSINESS DAYS ON WHICH IT WAS ACQUIRED OR CREATED AND (II) A PERFECTION
CERTIFICATE, IN EACH CASE, WITHIN THIRTY (30) BUSINESS DAYS OF THE DATE ON WHICH
IT WAS ACQUIRED OR CREATED.  THE EXECUTION AND DELIVERY OF SUCH JOINDER
AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY PLEDGOR HEREUNDER.  THE RIGHTS
AND OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GUARANTOR AND PLEDGOR AS A PARTY TO THIS
AGREEMENT.

 


SECTION 3.6.        SUPPLEMENTS; FURTHER ASSURANCES.  EACH PLEDGOR SHALL TAKE
SUCH FURTHER ACTIONS, AND TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH
ADDITIONAL ASSIGNMENTS, AGREEMENTS, SUPPLEMENTS, POWERS AND INSTRUMENTS,
WHEREVER REQUIRED BY LAW, IN ORDER TO PERFECT, PRESERVE AND PROTECT THE SECURITY
INTEREST IN THE COLLATERAL AS PROVIDED HEREIN AND THE RIGHTS AND INTERESTS
GRANTED TO THE COLLATERAL AGENT HEREUNDER, TO CARRY INTO EFFECT THE PURPOSES
HEREOF OR BETTER TO ASSURE AND CONFIRM UNTO THE COLLATERAL AGENT THE COLLATERAL
OR PERMIT THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS, POWERS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH PLEDGOR SHALL MAKE, EXECUTE, ENDORSE,
ACKNOWLEDGE, FILE OR REFILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO
TIME SUCH LISTS, DESCRIPTIONS AND DESIGNATIONS OF THE COLLATERAL, COPIES OF
WAREHOUSE RECEIPTS, RECEIPTS IN THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF
LADING, DOCUMENTS OF TITLE, VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY
ASSIGNMENTS, SUPPLEMENTS, ADDITIONAL SECURITY AGREEMENTS, CONVEYANCES, FINANCING
STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS AND
OTHER ASSURANCES OR INSTRUMENTS AS NECESSARY TO PERFECT, PRESERVE AND PROTECT
THE SECURITY INTEREST IN THE COLLATERAL AS REQUIRED BY THE UCC OR AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST.  IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE COLLATERAL AGENT MAY INSTITUTE AND MAINTAIN, IN ITS OWN
NAME OR IN THE NAME OF ANY PLEDGOR, SUCH SUITS AND PROCEEDINGS AS NECESSARY OR
EXPEDIENT TO PREVENT ANY IMPAIRMENT OF THE SECURITY INTEREST IN OR THE
PERFECTION THEREOF IN THE COLLATERAL.  ALL OF THE FOREGOING SHALL BE AT THE SOLE
COST AND EXPENSE OF THE PLEDGORS.

 


ARTICLE IV


 


REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Each Pledgor represents, warrants and covenants as follows after giving effect
to the issuance of the Senior Secured Notes and the application of the proceeds
thereof:

 


SECTION 4.1.        TITLE.  EXCEPT FOR THE SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS
AGREEMENT AND PERMITTED LIENS, SUCH PLEDGOR OWNS AND, AS TO COLLATERAL ACQUIRED
BY IT FROM TIME TO TIME AFTER THE DATE HEREOF, WILL OWN THE RIGHTS IN EACH ITEM
OF COLLATERAL PLEDGED BY IT HEREUNDER FREE AND CLEAR OF

 

17

--------------------------------------------------------------------------------


 

any and all Liens or claims of others other than Permitted Collateral Liens. 
Such Pledgor has not filed, nor authorized any third party to file a financing
statement or other public notice with respect to all or any part of the
Collateral on file or of record in any public office, except such as have been
filed in favor of the Collateral Agent pursuant to this Agreement or as are
permitted by the Indenture or financing statements or public notices relating to
the termination statements listed on Schedule 8 to the Perfection Certificate. 
No person other than the Collateral Agent has control or possession of all or
any part of the Collateral, except as permitted by the Indenture.


 


SECTION 4.2.        VALIDITY OF SECURITY INTEREST.  THE SECURITY INTEREST IN AND
LIEN ON THE COLLATERAL GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES HEREUNDER CONSTITUTES (A) A LEGAL AND VALID SECURITY INTEREST IN
ALL THE COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE SENIOR SECURED
OBLIGATIONS, AND (B) SUBJECT TO THE FILINGS AND OTHER ACTIONS DESCRIBED IN
SCHEDULE 6 ANNEXED TO THE PERFECTION CERTIFICATE, A PERFECTED SECURITY INTEREST
IN ALL THE COLLATERAL.  THE SECURITY INTEREST AND LIEN GRANTED TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS AGREEMENT IN AND
ON THE COLLATERAL WILL AT ALL TIMES CONSTITUTE A PERFECTED, CONTINUING SECURITY
INTEREST THEREIN, SUBJECT ONLY TO PERMITTED COLLATERAL LIENS AND SUBJECT TO THE
PROVISIONS OF SECTIONS 10.5, 10.6, 10.7 AND 11.4 OF THE INDENTURE.


 


SECTION 4.3.        DEFENSE OF CLAIMS; TRANSFERABILITY OF COLLATERAL.  EACH
PLEDGOR SHALL, AT ITS OWN COST AND EXPENSE, DEFEND TITLE TO THE COLLATERAL
PLEDGED BY IT HEREUNDER AND THE SECURITY INTEREST THEREIN AND LIEN THEREON
GRANTED TO THE COLLATERAL AGENT AND THE PRIORITY THEREOF AGAINST ALL CLAIMS AND
DEMANDS OF ALL PERSONS, AT ITS OWN COST AND EXPENSE, AT ANY TIME CLAIMING ANY
INTEREST THEREIN ADVERSE TO THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY
OTHER THAN PERMITTED COLLATERAL LIENS (OTHER THAN CONTESTED LIENS).


 


SECTION 4.4.        OTHER FINANCING STATEMENTS.  IT HAS NOT FILED, NOR
AUTHORIZED ANY THIRD PARTY TO FILE (NOR WILL THERE BE ANY) VALID OR EFFECTIVE
FINANCING STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER
THE LAW OF ANY JURISDICTION) COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY
KIND IN THE COLLATERAL OTHER THAN FINANCING STATEMENTS AND OTHER STATEMENTS AND
INSTRUMENTS RELATING TO PERMITTED COLLATERAL LIENS.  SO LONG AS ANY OF THE
SENIOR SECURED OBLIGATIONS REMAIN UNPAID, NO PLEDGOR SHALL EXECUTE, AUTHORIZE OR
PERMIT TO BE FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR
STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION)
RELATING TO ANY COLLATERAL, EXCEPT FINANCING STATEMENTS AND OTHER STATEMENTS AND
INSTRUMENTS FILED OR TO BE FILED IN RESPECT OF AND COVERING THE SECURITY
INTERESTS GRANTED BY SUCH PLEDGOR TO THE HOLDERS OF THE PERMITTED COLLATERAL
LIENS.


 


SECTION 4.5.        CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION.  (A)  SUCH PLEDGOR SHALL NOT CHANGE (I) ITS CORPORATE NAME,
(II) ITS IDENTITY OR TYPE OF ORGANIZATION OR CORPORATE STRUCTURE, (III) ITS
FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER,
IF ANY, OR (IV) ITS JURISDICTION OF ORGANIZATION (IN EACH CASE, INCLUDING,
WITHOUT LIMITATION, BY MERGING WITH OR INTO ANY OTHER ENTITY, REORGANIZING,
DISSOLVING, LIQUIDATING, REINCORPORATING OR INCORPORATING IN ANY OTHER
JURISDICTION) UNTIL (A) IT SHALL HAVE GIVEN THE COLLATERAL AGENT NOT LESS THAN
30 DAYS’ PRIOR WRITTEN NOTICE (IN THE FORM OF AN OFFICERS’ CERTIFICATE) OF ITS
INTENTION SO TO DO, CLEARLY DESCRIBING SUCH CHANGE AND PROVIDING SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST AND (B) WITH RESPECT TO SUCH CHANGE, SUCH PLEDGOR SHALL HAVE TAKEN ALL
ACTION NECESSARY TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN


 


18

--------------------------------------------------------------------------------



 


THE COLLATERAL INTENDED TO BE GRANTED HEREUNDER INCLUDING, WITHOUT LIMITATION,
USING COMMERCIALLY REASONABLE EFFORTS TO OBTAIN WAIVERS OF LANDLORD’S OR
WAREHOUSEMEN’S LIENS, IF OVER $100,000, WITH RESPECT TO SUCH NEW LOCATION, IF
APPLICABLE.  EACH PLEDGOR AGREES TO PROMPTLY PROVIDE THE COLLATERAL AGENT WITH
CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING ANY OF THE CHANGES DESCRIBED IN
THE PRECEDING SENTENCE.  SUCH PLEDGOR ALSO AGREES TO PROMPTLY NOTIFY THE
COLLATERAL AGENT OF ANY CHANGE IN THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE,
ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR
RECORDS RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH
COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW
OFFICE OR FACILITY).


 


(B)           THE COLLATERAL AGENT MAY RELY ON OPINIONS OF COUNSEL AS TO WHETHER
ANY OR ALL UCC FINANCING STATEMENTS OF THE PLEDGORS NEED TO BE AMENDED AS A
RESULT OF ANY OF THE CHANGES DESCRIBED IN SECTION 4.5(A).  IF ANY PLEDGOR FAILS
TO PROVIDE INFORMATION TO THE COLLATERAL AGENT ABOUT SUCH CHANGES ON A TIMELY
BASIS, THE COLLATERAL AGENT SHALL NOT BE LIABLE OR RESPONSIBLE TO ANY PARTY FOR
ANY FAILURE TO MAINTAIN A PERFECTED SECURITY INTEREST IN SUCH PLEDGOR’S PROPERTY
CONSTITUTING COLLATERAL, FOR WHICH THE COLLATERAL AGENT NEEDED TO HAVE
INFORMATION RELATING TO SUCH CHANGES.  THE COLLATERAL AGENT SHALL HAVE NO DUTY
TO INQUIRE ABOUT SUCH CHANGES IF ANY PLEDGOR DOES NOT INFORM THE COLLATERAL
AGENT OF SUCH CHANGES, THE PARTIES ACKNOWLEDGING AND AGREEING THAT IT WOULD NOT
BE FEASIBLE OR PRACTICAL FOR THE COLLATERAL AGENT TO SEARCH FOR INFORMATION ON
SUCH CHANGES IF SUCH INFORMATION IS NOT PROVIDED BY ANY PLEDGOR.


 


SECTION 4.6.        LOCATION OF EQUIPMENT.  IT SHALL NOT MOVE ANY EQUIPMENT
(EXCLUDING MOBILE GOODS) TO ANY LOCATION OTHER THAN ONE WITHIN THE UNITED STATES
UNTIL, WITH RESPECT TO SUCH NEW LOCATION, SUCH PLEDGOR SHALL HAVE TAKEN ALL
ACTION NECESSARY TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SENIOR SECURED PARTIES
IN THE PLEDGED COLLATERAL INTENDED TO BE GRANTED HEREBY, INCLUDING USING
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN WAIVERS OF LANDLORD’S OR
WAREHOUSEMEN’S AND/OR BAILEE’S LIENS IF OVER $100,000 WITH RESPECT TO SUCH NEW
LOCATION, IF APPLICABLE; PROVIDED, THAT THIS SECTION 4.6 SHALL NOT APPLY TO
MOBILE GOODS.


 


SECTION 4.7.        DUE AUTHORIZATION AND ISSUANCE.  ALL OF THE INITIAL PLEDGED
SHARES HAVE BEEN, AND TO THE EXTENT ANY PLEDGED SHARES ARE HEREAFTER ISSUED,
SUCH PLEDGED SHARES WILL BE, UPON SUCH ISSUANCE, DULY AUTHORIZED, VALIDLY ISSUED
AND FULLY PAID AND NON-ASSESSABLE.  ALL OF THE INITIAL PLEDGED INTERESTS HAVE
BEEN FULLY PAID FOR, AND THERE IS NO AMOUNT OR OTHER OBLIGATION OWING BY ANY
PLEDGOR TO ANY ISSUER OF THE INITIAL PLEDGED INTERESTS IN EXCHANGE FOR OR IN
CONNECTION WITH THE ISSUANCE OF THE INITIAL PLEDGED INTERESTS.


 


SECTION 4.8.        CONSENTS, ETC.  IN THE EVENT THAT THE COLLATERAL AGENT
DESIRES TO EXERCISE ANY REMEDIES, VOTING OR CONSENSUAL RIGHTS OR
ATTORNEY-IN-FACT POWERS SET FORTH IN THIS AGREEMENT AND DETERMINES IT NECESSARY
TO OBTAIN ANY APPROVALS OR CONSENTS OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON THEREFOR, THEN, UPON THE REASONABLE REQUEST OF THE COLLATERAL AGENT, SUCH
PLEDGOR AGREES TO USE ITS BEST EFFORTS TO ASSIST AND AID THE COLLATERAL AGENT TO
OBTAIN AS SOON AS PRACTICABLE ANY NECESSARY APPROVALS OR CONSENTS FOR THE
EXERCISE OF ANY SUCH REMEDIES, RIGHTS AND POWERS.


 


SECTION 4.9.        COLLATERAL.  ALL INFORMATION SET FORTH HEREIN, INCLUDING THE
SCHEDULES ANNEXED HERETO, AND ALL INFORMATION CONTAINED IN ANY DOCUMENTS,
SCHEDULES AND LISTS


 


19

--------------------------------------------------------------------------------



 


HERETOFORE DELIVERED TO ANY SECURED PARTY, INCLUDING THE PERFECTION CERTIFICATE
AND THE SCHEDULES THERETO, IN CONNECTION WITH THIS AGREEMENT, IN EACH CASE,
RELATING TO THE COLLATERAL, IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


 


SECTION 4.10.      INSURANCE.  IN THE EVENT THAT THE PROCEEDS OF ANY INSURANCE
CLAIM ARE PAID AFTER THE COLLATERAL AGENT HAS EXERCISED ITS RIGHT TO FORECLOSE
AFTER AN EVENT OF DEFAULT, SUCH NET CASH PROCEEDS SHALL BE PAID TO THE
COLLATERAL AGENT TO SATISFY ANY DEFICIENCY REMAINING AFTER SUCH FORECLOSURE.


 


SECTION 4.11.      PAYMENT OF TAXES; COMPLIANCE WITH LAWS; CONTESTING LIENS;
CLAIMS.  EACH PLEDGOR REPRESENTS AND WARRANTS THAT ALL CLAIMS IMPOSED UPON OR
ASSESSED AGAINST THE COLLATERAL HAVE BEEN PAID AND DISCHARGED EXCEPT TO THE
EXTENT SUCH CLAIMS CONSTITUTE A LIEN NOT YET DUE AND PAYABLE WHICH IS A
CONTESTED LIEN OR A PERMITTED COLLATERAL LIEN.  EACH PLEDGOR SHALL COMPLY WITH
ALL REQUIREMENTS OF LAW APPLICABLE TO THE COLLATERAL THE FAILURE TO COMPLY WITH
WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT. 
EACH PLEDGOR MAY AT ITS OWN EXPENSE CONTEST THE VALIDITY, AMOUNT OR
APPLICABILITY OF ANY CLAIMS SO LONG AS THE CONTEST THEREOF SHALL BE CONDUCTED IN
ACCORDANCE WITH, AND PERMITTED PURSUANT TO THE PROVISIONS OF, THE INDENTURE. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 4.11, IF AT ANY TIME
PAYMENT OR PERFORMANCE OF ANY OBLIGATION CONTESTED BY SUCH PLEDGOR PURSUANT TO
THIS SECTION 4.11 SHALL BECOME NECESSARY TO PREVENT THE IMPOSITION OF REMEDIES
BECAUSE OF NON-PAYMENT, SUCH PLEDGOR SHALL PAY OR PERFORM THE SAME IN SUFFICIENT
TIME TO PREVENT THE IMPOSITION OF REMEDIES IN RESPECT OF SUCH DEFAULT OR
PROSPECTIVE DEFAULT.


 


SECTION 4.12.      ACCESS TO COLLATERAL, BOOKS AND RECORDS; OTHER INFORMATION. 
UPON REASONABLE REQUEST TO EACH PLEDGOR, THE COLLATERAL AGENT, ITS AGENTS,
ACCOUNTANTS AND ATTORNEYS SHALL HAVE FULL AND FREE ACCESS TO VISIT AND INSPECT,
AS APPLICABLE, DURING NORMAL BUSINESS HOURS AND SUCH OTHER REASONABLE TIMES AS
MAY BE REQUESTED BY THE COLLATERAL AGENT ALL OF THE COLLATERAL AND MORTGAGED
PROPERTY INCLUDING ALL OF THE BOOKS, CORRESPONDENCE AND RECORDS OF SUCH PLEDGOR
RELATING THERETO.  THE COLLATERAL AGENT AND ITS REPRESENTATIVES MAY EXAMINE THE
SAME, TAKE EXTRACTS THEREFROM AND MAKE PHOTOCOPIES THEREOF, AND SUCH PLEDGOR
AGREES TO RENDER TO THE COLLATERAL AGENT, AT SUCH PLEDGOR’S COST AND EXPENSE,
SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REASONABLY REQUESTED BY THE
COLLATERAL AGENT WITH REGARD THERETO.  SUCH PLEDGOR SHALL, AT ANY AND ALL TIMES,
WITHIN A REASONABLE TIME AFTER WRITTEN REQUEST BY THE COLLATERAL AGENT, FURNISH
OR CAUSE TO BE FURNISHED TO THE COLLATERAL AGENT, IN SUCH MANNER AND IN SUCH
DETAIL AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT, ADDITIONAL
INFORMATION WITH RESPECT TO THE COLLATERAL.


 


ARTICLE V


 


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


 


SECTION 5.1.        PLEDGE OF ADDITIONAL SECURITIES COLLATERAL.  EACH PLEDGOR
SHALL, UPON OBTAINING ANY PLEDGED SECURITIES OF ANY PERSON, ACCEPT THE SAME IN
TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND FORTHWITH DELIVER TO THE
COLLATERAL AGENT A PLEDGE AMENDMENT, DULY EXECUTED BY SUCH PLEDGOR, IN
SUBSTANTIALLY THE FORM OF EXHIBIT 2 ANNEXED HERETO (EACH, A “PLEDGE AMENDMENT”),
AND THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED UNDER SECTION 3.1 AND
SECTION 3.2 HEREOF IN RESPECT OF THE ADDITIONAL PLEDGED SECURITIES WHICH ARE TO
BE PLEDGED PURSUANT TO THIS AGREEMENT, AND CONFIRMING THE ATTACHMENT OF THE LIEN
HEREBY CREATED ON AND IN RESPECT OF


 


20

--------------------------------------------------------------------------------



 


SUCH ADDITIONAL PLEDGED SECURITIES.  EACH PLEDGOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO ATTACH EACH PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES
THAT ALL PLEDGED SECURITIES LISTED ON ANY PLEDGE AMENDMENT DELIVERED TO THE
COLLATERAL AGENT SHALL FOR ALL PURPOSES HEREUNDER BE CONSIDERED COLLATERAL.


 


SECTION 5.2.        VOTING RIGHTS; DISTRIBUTIONS; ETC.  (I)  UNLESS AND UNTIL A
PAYMENT DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR THE
MATURITY OF THE NOTES HAS BEEN ACCELERATED OR THE NOTES ARE OTHERWISE DUE AND
PAYABLE:

 

(A)          Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Senior Secured Obligations;

 

(B)           Each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the extent made in accordance with the provisions of the Indenture;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Collateral and shall, if received by any Pledgor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Pledgor and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

 

(II)           THE COLLATERAL AGENT SHALL BE DEEMED WITHOUT FURTHER ACTION OR
FORMALITY TO HAVE GRANTED TO EACH PLEDGOR ALL NECESSARY CONSENTS RELATING TO
VOTING RIGHTS AND SHALL, IF NECESSARY, UPON WRITTEN REQUEST OF ANY PLEDGOR AND
AT THE SOLE COST AND EXPENSE OF THE PLEDGORS, FROM TIME TO TIME EXECUTE AND
DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO SUCH PLEDGOR ALL SUCH
INSTRUMENTS AS SUCH PLEDGOR MAY REASONABLY REQUEST IN ORDER TO PERMIT SUCH
PLEDGOR TO EXERCISE THE VOTING AND OTHER RIGHTS WHICH IT IS ENTITLED TO EXERCISE
PURSUANT TO SECTION 5.2(I)(A) HEREOF AND TO RECEIVE THE DISTRIBUTIONS WHICH IT
IS AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO SECTION 5.2(I)(B) HEREOF.

 

(III)          UPON THE OCCURRENCE AND CONTINUANCE OF A PAYMENT DEFAULT OR EVENT
OF DEFAULT OR THE MATURITY OF THE NOTES HAS BEEN ACCELERATED OR THE NOTES ARE
OTHERWISE DUE AND PAYABLE:

 

(A)          All rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(i)(A) hereof shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

 

(B)           All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to
Section 5.2(i)(B) hereof shall cease and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions, subject to releases in
accordance with the terms and conditions of the Indenture.

 

21

--------------------------------------------------------------------------------


 

(IV)          EACH PLEDGOR SHALL, AT ITS SOLE COST AND EXPENSE, FROM TIME TO
TIME EXECUTE AND DELIVER TO THE COLLATERAL AGENT APPROPRIATE INSTRUMENTS AS THE
COLLATERAL AGENT MAY REQUEST IN ORDER TO PERMIT THE COLLATERAL AGENT TO EXERCISE
THE VOTING AND OTHER RIGHTS WHICH IT MAY BE ENTITLED TO EXERCISE PURSUANT TO
SECTION 5.2(III)(A) HEREOF AND TO RECEIVE ALL DISTRIBUTIONS WHICH IT MAY BE
ENTITLED TO RECEIVE UNDER SECTION 5.2(III)(B) HEREOF.

 

(V)           ALL DISTRIBUTIONS WHICH ARE RECEIVED BY ANY PLEDGOR CONTRARY TO
THE PROVISIONS OF SECTION 5.2(III)(B) HEREOF SHALL BE RECEIVED IN TRUST FOR THE
BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH
PLEDGOR AND SHALL IMMEDIATELY BE PAID OVER TO THE COLLATERAL AGENT AS COLLATERAL
IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).


 


SECTION 5.3.        ORGANIZATIONAL DOCUMENTS.  EACH PLEDGOR HAS DELIVERED TO THE
COLLATERAL AGENT TRUE, CORRECT AND COMPLETE COPIES OF THE ORGANIZATIONAL
DOCUMENTS.  THE ORGANIZATIONAL DOCUMENTS ARE IN FULL FORCE AND EFFECT, HAVE NOT
AS OF THE DATE HEREOF BEEN AMENDED OR MODIFIED EXCEPT AS DISCLOSED TO THE
COLLATERAL AGENT, AND THERE IS NO EXISTING DEFAULT BY ANY PARTY THEREUNDER OR
ANY EVENT WHICH, WITH THE GIVING OF NOTICE OF PASSAGE OF TIME OR BOTH, WOULD
CONSTITUTE A DEFAULT BY ANY PARTY THEREUNDER.


 


SECTION 5.4.        CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF
EQUITY INTERESTS.  (I)  IN THE CASE OF EACH PLEDGOR WHICH IS AN ISSUER OF
SECURITIES COLLATERAL, SUCH PLEDGOR AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO THE SECURITIES COLLATERAL ISSUED BY IT AND WILL COMPLY
WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT.

 

(II)           IN THE CASE OF EACH PLEDGOR WHICH IS A PARTNER IN A PARTNERSHIP,
LIMITED LIABILITY COMPANY OR OTHER ENTITY, SUCH PLEDGOR HEREBY CONSENTS TO THE
EXTENT REQUIRED BY THE APPLICABLE ORGANIZATIONAL DOCUMENT TO THE PLEDGE BY EACH
OTHER PLEDGOR, PURSUANT TO THE TERMS HEREOF, OF THE PLEDGED INTERESTS IN SUCH
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY AND, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO THE TRANSFER OF SUCH
PLEDGED INTERESTS TO THE COLLATERAL AGENT OR ITS NOMINEE AND TO THE SUBSTITUTION
OF THE COLLATERAL AGENT OR ITS NOMINEE AS A SUBSTITUTED PARTNER OR MEMBER IN
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY WITH ALL THE RIGHTS,
POWERS AND DUTIES OF A GENERAL PARTNER OR A LIMITED PARTNER OR MEMBER, AS THE
CASE MAY BE.


 


ARTICLE VI


 


CERTAIN PROVISIONS CONCERNING INTELLECTUAL


PROPERTY COLLATERAL


 


SECTION 6.1.        GRANT OF LICENSE.  FOR THE PURPOSE OF ENABLING THE
COLLATERAL AGENT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO EXERCISE
RIGHTS AND REMEDIES UNDER ARTICLE IX HEREOF AT SUCH TIME AS THE COLLATERAL AGENT
SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, AND FOR NO
OTHER PURPOSE, EACH PLEDGOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE EXTENT
ASSIGNABLE, AN IRREVOCABLE, NON-EXCLUSIVE, PAID-UP LICENSE TO USE, ASSIGN,
LICENSE OR SUBLICENSE ANY OF THE INTELLECTUAL PROPERTY COLLATERAL NOW OWNED OR
HEREAFTER ACQUIRED BY SUCH PLEDGOR, WHEREVER THE SAME MAY BE LOCATED.  SUCH
LICENSE SHALL INCLUDE ACCESS TO ALL


 


22

--------------------------------------------------------------------------------



 


MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL
COMPUTER PROGRAMS USED FOR THE COMPILATION OR PRINTOUT HEREOF.


 


SECTION 6.2.        PROTECTION OF COLLATERAL AGENT’S SECURITY.  ON A CONTINUING
BASIS, EACH PLEDGOR SHALL, AT ITS SOLE COST AND EXPENSE, (I) DILIGENTLY KEEP
ADEQUATE RECORDS RESPECTING THE INTELLECTUAL PROPERTY COLLATERAL.


 


SECTION 6.3.        AFTER-ACQUIRED PROPERTY.  IF ANY PLEDGOR SHALL, AT ANY TIME
BEFORE THE SENIOR SECURED OBLIGATIONS HAVE BEEN PAID IN FULL (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS WHICH, PURSUANT TO THE PROVISIONS OF THE
INDENTURE OR THE SECURITY DOCUMENTS, SURVIVE THE TERMINATION THEREOF) (I) OBTAIN
ANY RIGHTS TO ANY ADDITIONAL INTELLECTUAL PROPERTY OR (II) BECOME ENTITLED TO
THE BENEFIT OF ANY ADDITIONAL INTELLECTUAL PROPERTY OR ANY RENEWAL OR EXTENSION
THEREOF, INCLUDING ANY REISSUE, DIVISION, CONTINUATION, OR CONTINUATION-IN-PART
OF ANY INTELLECTUAL PROPERTY, OR ANY IMPROVEMENT ON ANY INTELLECTUAL PROPERTY,
THE PROVISIONS HEREOF SHALL AUTOMATICALLY APPLY THERETO AND ANY SUCH ITEM
ENUMERATED IN CLAUSE (I) OR (II) OF THIS SECTION 6.3 WITH RESPECT TO SUCH
PLEDGOR SHALL AUTOMATICALLY CONSTITUTE INTELLECTUAL PROPERTY COLLATERAL IF SUCH
WOULD HAVE CONSTITUTED INTELLECTUAL PROPERTY COLLATERAL AT THE TIME OF EXECUTION
HEREOF AND BE SUBJECT TO THE LIEN AND SECURITY INTEREST CREATED BY THIS
AGREEMENT WITHOUT FURTHER ACTION BY ANY PARTY AND IF SUCH INTELLECTUAL PROPERTY
HAS A FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS OF THE ISSUER)
IN EXCESS OF $100,000.  EACH PLEDGOR SHALL PROMPTLY (I) PROVIDE TO THE
COLLATERAL AGENT WRITTEN NOTICE OF ANY OF THE FOREGOING AND (II) CONFIRM THE
ATTACHMENT OF THE LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT TO ANY
RIGHTS DESCRIBED IN CLAUSES (I) AND (II) OF THE IMMEDIATELY PRECEDING SENTENCE
OF THIS SECTION 6.3 BY EXECUTION OF AN INSTRUMENT IN FORM REASONABLY ACCEPTABLE
TO THE COLLATERAL AGENT AND THE FILING OF ANY INSTRUMENTS OR STATEMENTS AS SHALL
BE REASONABLY NECESSARY TO PRESERVE, PROTECT OR PERFECT THE COLLATERAL AGENT’S
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY COLLATERAL.  FURTHER, EACH
PLEDGOR AUTHORIZES THE COLLATERAL AGENT TO MODIFY THIS AGREEMENT BY AMENDING
SCHEDULES 13(C) AND 13(D) ANNEXED TO THE PERFECTION CERTIFICATE TO INCLUDE ANY
INTELLECTUAL PROPERTY COLLATERAL ACQUIRED OR ARISING AFTER THE DATE HEREOF OF
SUCH PLEDGOR.


 


SECTION 6.4.        LITIGATION.  EACH PLEDGOR SHALL HAVE THE RIGHT TO COMMENCE
AND PROSECUTE IN ITS OWN NAME, AS THE PARTY IN INTEREST, FOR ITS OWN BENEFIT AND
AT THE SOLE COST AND EXPENSE OF THE PLEDGORS, SUCH APPLICATIONS FOR PROTECTION
OF THE INTELLECTUAL PROPERTY COLLATERAL AND SUITS, PROCEEDINGS OR OTHER ACTIONS
TO PREVENT THE INFRINGEMENT, COUNTERFEITING, UNFAIR COMPETITION, DILUTION,
DIMINUTION IN VALUE OR OTHER DAMAGE AS ARE NECESSARY TO PROTECT THE INTELLECTUAL
PROPERTY COLLATERAL.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE RIGHT BUT SHALL IN NO WAY
BE OBLIGATED TO FILE APPLICATIONS FOR PROTECTION OF THE INTELLECTUAL PROPERTY
COLLATERAL AND/OR BRING SUIT IN THE NAME OF ANY PLEDGOR, THE COLLATERAL AGENT OR
THE SECURED PARTIES TO ENFORCE THE INTELLECTUAL PROPERTY COLLATERAL AND ANY
LICENSE THEREUNDER.  IN THE EVENT OF SUCH SUIT, EACH PLEDGOR SHALL DO ANY AND
ALL LAWFUL ACTS AND EXECUTE ANY AND ALL DOCUMENTS REQUESTED BY THE COLLATERAL
AGENT IN AID OF SUCH ENFORCEMENT AND THE PLEDGORS SHALL PROMPTLY REIMBURSE AND
INDEMNIFY THE COLLATERAL AGENT FOR ALL COSTS AND EXPENSES INCURRED BY THE
COLLATERAL AGENT IN THE EXERCISE OF ITS RIGHTS UNDER THIS SECTION 6.4 IN
ACCORDANCE WITH SECTION 7.7 OF THE INDENTURE.


 


23

--------------------------------------------------------------------------------



 


ARTICLE VII


 


CERTAIN PROVISIONS CONCERNING ACCOUNTS


 


SECTION 7.1.        MAINTENANCE OF RECORDS.  EACH PLEDGOR SHALL KEEP AND
MAINTAIN AT ITS OWN COST AND EXPENSE COMPLETE RECORDS OF EACH ACCOUNT, IN A
MANNER CONSISTENT WITH PRUDENT BUSINESS PRACTICE, INCLUDING RECORDS OF ALL
PAYMENTS RECEIVED, ALL CREDITS GRANTED THEREON, ALL MERCHANDISE RETURNED AND ALL
OTHER DOCUMENTATION RELATING THERETO.  EACH PLEDGOR SHALL, AT SUCH PLEDGOR’S
SOLE COST AND EXPENSE, UPON THE COLLATERAL AGENT’S DEMAND MADE AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, DELIVER ALL
TANGIBLE EVIDENCE OF ACCOUNTS, INCLUDING ALL DOCUMENTS EVIDENCING ACCOUNTS AND
ANY BOOKS AND RECORDS RELATING THERETO TO THE COLLATERAL AGENT OR TO ITS
REPRESENTATIVES (COPIES OF WHICH EVIDENCE AND BOOKS AND RECORDS MAY BE RETAINED
BY SUCH PLEDGOR).  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT
OF DEFAULT, THE COLLATERAL AGENT MAY TRANSFER A FULL AND COMPLETE COPY OF ANY
PLEDGOR’S BOOKS, RECORDS, CREDIT INFORMATION, REPORTS, MEMORANDA AND ALL OTHER
WRITINGS RELATING TO THE ACCOUNTS TO AND FOR THE USE BY ANY PERSON THAT HAS
ACQUIRED OR IS CONTEMPLATING ACQUISITION OF AN INTEREST IN THE ACCOUNTS OR THE
COLLATERAL AGENT’S SECURITY INTEREST THEREIN WITHOUT THE CONSENT OF ANY PLEDGOR.


 


SECTION 7.2.        LEGEND.  EACH PLEDGOR SHALL LEGEND, AT THE REQUEST OF THE
COLLATERAL AGENT AND IN FORM AND MANNER SATISFACTORY TO THE COLLATERAL AGENT,
THE ACCOUNTS AND THE OTHER BOOKS, RECORDS AND DOCUMENTS OF SUCH PLEDGOR
EVIDENCING OR PERTAINING TO THE ACCOUNTS WITH AN APPROPRIATE REFERENCE TO THE
FACT THAT THE ACCOUNTS HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES AND THAT THE COLLATERAL AGENT HAS A SECURITY
INTEREST THEREIN.


 


SECTION 7.3.        COLLECTION.  EACH PLEDGOR SHALL CAUSE TO BE COLLECTED FROM
THE ACCOUNT DEBTOR OF EACH OF THE ACCOUNTS, AS AND WHEN DUE IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE (INCLUDING
ACCOUNTS THAT ARE DELINQUENT, SUCH ACCOUNTS TO BE COLLECTED IN ACCORDANCE WITH
GENERALLY ACCEPTED COMMERCIAL COLLECTION PROCEDURES), ANY AND ALL AMOUNTS OWING
UNDER OR ON ACCOUNT OF SUCH ACCOUNT, AND APPLY FORTHWITH UPON RECEIPT THEREOF
ALL SUCH AMOUNTS AS ARE SO COLLECTED TO THE OUTSTANDING BALANCE OF SUCH ACCOUNT,
EXCEPT THAT ANY PLEDGOR MAY, WITH RESPECT TO AN ACCOUNT, ALLOW IN THE ORDINARY
COURSE OF BUSINESS (I) A REFUND OR CREDIT DUE AS A RESULT OF RETURNED OR DAMAGED
OR DEFECTIVE MERCHANDISE AND (II) SUCH EXTENSIONS OF TIME TO PAY AMOUNTS DUE IN
RESPECT OF ACCOUNTS AND SUCH OTHER MODIFICATIONS OF PAYMENT TERMS OR SETTLEMENTS
IN RESPECT OF ACCOUNTS AS SHALL BE COMMERCIALLY REASONABLE IN THE CIRCUMSTANCES,
ALL IN ACCORDANCE WITH SUCH PLEDGOR’S ORDINARY COURSE OF BUSINESS CONSISTENT
WITH ITS COLLECTION PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) OF COLLECTION, IN ANY CASE, WHETHER
INCURRED BY ANY PLEDGOR, THE COLLATERAL AGENT OR ANY SECURED PARTY, SHALL BE
PAID BY THE PLEDGORS.


 


24

--------------------------------------------------------------------------------



 


ARTICLE VIII


 


TRANSFERS


 


SECTION 8.1.        TRANSFERS OF COLLATERAL.  NO PLEDGOR SHALL SELL, CONVEY,
ASSIGN OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, ANY OF THE
COLLATERAL PLEDGED BY IT HEREUNDER EXCEPT AS PERMITTED BY THE INDENTURE.


 


ARTICLE IX


 


REMEDIES


 


SECTION 9.1.        REMEDIES. UPON THE OCCURRENCE AND CONTINUANCE OF A PAYMENT
DEFAULT OR EVENT OF DEFAULT OR THE MATURITY OF THE NOTES HAS BEEN ACCELERATED OR
THE NOTES ARE OTHERWISE DUE AND PAYABLE THE COLLATERAL AGENT MAY FROM TIME TO
TIME EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO THE OTHER RIGHTS AND
REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT, THE FOLLOWING
REMEDIES:

 

(I)            PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY TAKE
POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM ANY PLEDGOR OR ANY OTHER
PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR WITHOUT NOTICE OR
PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON ANY PLEDGOR’S PREMISES WHERE
ANY OF THE COLLATERAL IS LOCATED, REMOVE SUCH COLLATERAL, REMAIN PRESENT AT SUCH
PREMISES TO RECEIVE COPIES OF ALL COMMUNICATIONS AND REMITTANCES RELATING TO THE
COLLATERAL AND USE IN CONNECTION WITH SUCH REMOVAL AND POSSESSION ANY AND ALL
SERVICES, SUPPLIES, AIDS AND OTHER FACILITIES OF ANY PLEDGOR;

 

(II)           DEMAND, SUE FOR, COLLECT OR RECEIVE ANY MONEY OR PROPERTY AT ANY
TIME PAYABLE OR RECEIVABLE IN RESPECT OF THE COLLATERAL INCLUDING INSTRUCTING
THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT, INSTRUMENT OR OTHER OBLIGATION
CONSTITUTING PART OF THE COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE TERMS OF
SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY TO THE COLLATERAL AGENT,
AND IN CONNECTION WITH ANY OF THE FOREGOING, COMPROMISE, SETTLE, EXTEND THE TIME
FOR PAYMENT AND MAKE OTHER IS WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT IN
THE EVENT THAT ANY SUCH PAYMENTS ARE MADE DIRECTLY TO ANY PLEDGOR, PRIOR TO
RECEIPT BY ANY SUCH OBLIGOR OF SUCH INSTRUCTION, SUCH PLEDGOR SHALL SEGREGATE
ALL AMOUNTS RECEIVED PURSUANT THERETO IN TRUST FOR THE BENEFIT OF THE COLLATERAL
AGENT AND SHALL PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER
RECEIPT THEREOF) PAY SUCH AMOUNTS TO THE COLLATERAL AGENT;

 

(III)          SELL, ASSIGN, GRANT A LICENSE TO USE OR OTHERWISE LIQUIDATE, OR
DIRECT ANY PLEDGOR TO SELL, ASSIGN, GRANT A LICENSE TO USE OR OTHERWISE
LIQUIDATE, ANY AND ALL INVESTMENTS MADE IN WHOLE OR IN PART WITH THE COLLATERAL
OR ANY PART THEREOF, AND TAKE POSSESSION OF THE PROCEEDS OF ANY SUCH SALE,
ASSIGNMENT, LICENSE OR LIQUIDATION;

 

(IV)          TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING ANY PLEDGOR IN WRITING TO DELIVER THE SAME TO THE COLLATERAL AGENT AT
ANY PLACE OR PLACES SO DESIGNATED BY THE COLLATERAL AGENT, IN WHICH EVENT SUCH
PLEDGOR SHALL AT ITS OWN EXPENSE:  (A) FORTHWITH CAUSE THE SAME TO BE MOVED TO
THE PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT AND THEREWITH DELIVERED
TO THE COLLATERAL AGENT, (B) STORE AND KEEP ANY COLLATERAL SO

 

25

--------------------------------------------------------------------------------


 

DELIVERED TO THE COLLATERAL AGENT AT SUCH PLACE OR PLACES PENDING FURTHER ACTION
BY THE COLLATERAL AGENT AND (C) WHILE THE COLLATERAL SHALL BE SO STORED AND
KEPT, PROVIDE SUCH SECURITY AND MAINTENANCE SERVICES AS SHALL BE NECESSARY TO
PROTECT THE SAME AND TO PRESERVE AND MAINTAIN THEM IN GOOD CONDITION.  EACH
PLEDGOR’S OBLIGATION TO DELIVER THE COLLATERAL AS CONTEMPLATED IN THIS
SECTION 9.1(IV) IS OF THE ESSENCE HEREOF.  UPON APPLICATION TO A COURT OF EQUITY
HAVING JURISDICTION, THE COLLATERAL AGENT SHALL BE ENTITLED TO A DECREE
REQUIRING SPECIFIC PERFORMANCE BY ANY PLEDGOR OF SUCH OBLIGATION;

 

(V)           WITHDRAW ALL MONEYS, INSTRUMENTS, SECURITIES AND OTHER PROPERTY IN
ANY BANK, FINANCIAL SECURITIES, DEPOSIT OR OTHER ACCOUNT OF ANY PLEDGOR
CONSTITUTING COLLATERAL FOR APPLICATION TO THE SENIOR SECURED OBLIGATIONS AS
PROVIDED IN ARTICLE X HEREOF;

 

(VI)          RETAIN AND APPLY THE DISTRIBUTIONS TO THE SENIOR SECURED
OBLIGATIONS AS PROVIDED IN ARTICLE X HEREOF;

 

(VII)         EXERCISE ANY AND ALL RIGHTS AS BENEFICIAL AND LEGAL OWNER OF THE
COLLATERAL, INCLUDING PERFECTING ASSIGNMENT OF AND EXERCISING ANY AND ALL
VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS WITH RESPECT TO ANY COLLATERAL;
AND

 

(VIII)        ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT UNDER
THE UCC, AND THE COLLATERAL AGENT MAY ALSO IN ITS SOLE DISCRETION, WITHOUT
NOTICE EXCEPT AS SPECIFIED IN SECTION 9.2 HEREOF, SELL, ASSIGN OR GRANT A
LICENSE TO USE THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT
PUBLIC OR PRIVATE SALE, AT ANY EXCHANGE, BROKER’S BOARD OR AT ANY OF THE
COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS THE
COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.  THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES MAY BE THE PURCHASER,
LICENSEE, ASSIGNEE OR RECIPIENT OF ANY OR ALL OF THE COLLATERAL AT ANY SUCH SALE
AND SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR
PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD,
ASSIGNED OR LICENSED AT SUCH SALE, TO USE AND APPLY ANY OF THE SENIOR SECURED
OBLIGATIONS OWED TO SUCH PERSON AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE OF
ANY COLLATERAL PAYABLE BY SUCH PERSON AT SUCH SALE.  EACH PURCHASER, ASSIGNEE,
LICENSEE OR RECIPIENT AT ANY SUCH SALE SHALL ACQUIRE THE PROPERTY SOLD, ASSIGNED
OR LICENSED ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY PLEDGOR,
AND EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL WHICH IT NOW HAS OR MAY AT ANY TIME
IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER
ENACTED.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF
COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT
MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE
TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE
MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.  EACH PLEDGOR HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS AGAINST THE
COLLATERAL AGENT ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY
COLLATERAL MAY HAVE BEEN SOLD, ASSIGNED OR LICENSED AT SUCH A PRIVATE SALE WAS
LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE, EVEN IF THE
COLLATERAL AGENT ACCEPTS THE FIRST OFFER RECEIVED AND DOES NOT OFFER SUCH
COLLATERAL TO MORE THAN ONE OFFEREE;

 

PROVIDED, HOWEVER, THAT IN EACH CASE PRIOR TO THE DELIVER OF AN ACCELERATION
NOTICE IN ACCORDANCE WITH SECTION 6.2 OF THE INDENTURE, THE PLEDGOR SHALL BE
ENTITLED TO OBTAIN A RELEASE OF THE

 

26

--------------------------------------------------------------------------------


 

COLLATERAL ACCOUNT TO USE CASH OR CASH EQUIVALENTS, INCLUDING CASH OR CASH
EQUIVALENTS HELD IN THE COLLATERAL ACCOUNT, TO PAY OPERATING EXPENSES AND TO PAY
INTEREST ON THE NOTES.


 


SECTION 9.2.        NOTICE OF SALE.  EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT,
TO THE EXTENT NOTICE OF SALE OR OTHER DISPOSITION OF COLLATERAL SHALL BE
REQUIRED BY LAW, TEN (10) DAYS’ PRIOR NOTICE TO SUCH PLEDGOR OF THE TIME AND
PLACE OF ANY PUBLIC SALE OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER
INTENDED DISPOSITION IS TO TAKE PLACE SHALL BE COMMERCIALLY REASONABLE
NOTIFICATION OF SUCH MATTERS.  NO NOTIFICATION NEED BE GIVEN TO ANY PLEDGOR IF
IT HAS SIGNED, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, A STATEMENT
RENOUNCING OR MODIFYING ANY RIGHT TO NOTIFICATION OF SALE OR OTHER INTENDED
DISPOSITION.


 


SECTION 9.3.        WAIVER OF NOTICE AND CLAIMS.  EACH PLEDGOR HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN
CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH
PLEDGOR WOULD OTHERWISE HAVE UNDER LAW, AND EACH PLEDGOR HEREBY FURTHER WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW:  (I) ALL DAMAGES OCCASIONED
BY SUCH TAKING OF POSSESSION, (II) ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE
AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS HEREUNDER AND (III) ALL RIGHTS OF REDEMPTION,
APPRAISAL, VALUATION, STAY, EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE
UNDER ANY APPLICABLE LAW.  THE COLLATERAL AGENT SHALL NOT BE LIABLE FOR ANY
INCORRECT OR IMPROPER PAYMENT MADE PURSUANT TO THIS ARTICLE IX IN THE ABSENCE OF
NEGLIGENCE OR WILLFUL MISCONDUCT.  ANY SALE OF, OR THE GRANT OF OPTIONS TO
PURCHASE, OR ANY OTHER REALIZATION UPON, ANY COLLATERAL SHALL OPERATE TO DIVEST
ALL RIGHT, TITLE, INTEREST, CLAIM AND DEMAND, EITHER AT LAW OR IN EQUITY, OF THE
APPLICABLE PLEDGOR THEREIN AND THERETO, AND SHALL BE A PERPETUAL BAR BOTH AT LAW
AND IN EQUITY AGAINST SUCH PLEDGOR AND AGAINST ANY AND ALL PERSONS CLAIMING OR
ATTEMPTING TO CLAIM THE COLLATERAL SO SOLD, OPTIONED OR REALIZED UPON, OR ANY
PART THEREOF, FROM, THROUGH OR UNDER SUCH PLEDGOR.


 


SECTION 9.4.        CERTAIN SALES OF COLLATERAL.  (I)  EACH PLEDGOR RECOGNIZES
THAT, BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN LAW, RULES, REGULATIONS OR
ORDERS OF ANY GOVERNMENTAL AUTHORITY, THE COLLATERAL AGENT MAY BE COMPELLED,
WITH RESPECT TO ANY SALE OF ALL OR ANY PART OF THE COLLATERAL, TO LIMIT
PURCHASERS TO THOSE WHO MEET THE REQUIREMENTS OF SUCH GOVERNMENTAL AUTHORITY. 
EACH PLEDGOR ACKNOWLEDGES THAT ANY SUCH SALES MAY BE AT PRICES AND ON TERMS LESS
FAVORABLE TO THE COLLATERAL AGENT THAN THOSE OBTAINABLE THROUGH A PUBLIC SALE
WITHOUT SUCH RESTRICTIONS, AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT
ANY SUCH RESTRICTED SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY
REASONABLE MANNER AND THAT, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, THE
COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO ENGAGE IN PUBLIC SALES.

 

(II)           EACH PLEDGOR RECOGNIZES THAT, BY REASON OF CERTAIN PROHIBITIONS
CONTAINED IN THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, THE
COLLATERAL AGENT MAY BE COMPELLED, WITH RESPECT TO ANY SALE OF ALL OR ANY PART
OF THE SECURITIES COLLATERAL AND INVESTMENT PROPERTY, TO LIMIT PURCHASERS TO
PERSONS WHO WILL AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES
COLLATERAL OR INVESTMENT PROPERTY FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH PLEDGOR ACKNOWLEDGES
THAT ANY SUCH PRIVATE SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE TO THE
COLLATERAL AGENT THAN THOSE OBTAINABLE

 

27

--------------------------------------------------------------------------------


 

THROUGH A PUBLIC SALE WITHOUT SUCH RESTRICTIONS (INCLUDING A PUBLIC OFFERING
MADE PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT), AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER AND THAT THE
COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO ENGAGE IN PUBLIC SALES AND NO
OBLIGATION TO DELAY THE SALE OF ANY SECURITIES COLLATERAL OR INVESTMENT PROPERTY
FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO REGISTER IT FOR
A FORM OF PUBLIC SALE REQUIRING REGISTRATION UNDER THE SECURITIES ACT OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.

 

(III)          NOTWITHSTANDING THE FOREGOING, EACH PLEDGOR SHALL, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, AT THE REASONABLE
REQUEST OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT, CAUSE
ANY REGISTRATION, QUALIFICATION UNDER OR COMPLIANCE WITH ANY FEDERAL OR STATE
SECURITIES LAW OR LAWS TO BE EFFECTED WITH RESPECT TO ALL OR ANY PART OF THE
SECURITIES COLLATERAL AS SOON AS PRACTICABLE AND AT THE SOLE COST AND EXPENSE OF
THE PLEDGORS.  EACH PLEDGOR WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION TO BE EFFECTED (AND BE KEPT EFFECTIVE) AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH QUALIFICATION AND COMPLIANCE TO BE
EFFECTED (AND BE KEPT EFFECTIVE) AS MAY BE SO REQUESTED AND AS WOULD PERMIT OR
FACILITATE THE SALE AND DISTRIBUTION OF SUCH SECURITIES COLLATERAL INCLUDING
REGISTRATION UNDER THE SECURITIES ACT (OR ANY SIMILAR STATUTE THEN IN EFFECT),
APPROPRIATE QUALIFICATIONS UNDER APPLICABLE BLUE SKY OR OTHER STATE SECURITIES
LAWS AND APPROPRIATE COMPLIANCE WITH ALL OTHER REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY.  EACH PLEDGOR SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE COLLATERAL AGENT TO BE KEPT ADVISED IN WRITING AS TO THE PROGRESS OF EACH
SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE AND AS TO THE COMPLETION THEREOF,
SHALL FURNISH TO THE COLLATERAL AGENT SUCH NUMBER OF PROSPECTUSES, OFFERING
CIRCULARS OR OTHER DOCUMENTS INCIDENT THERETO AS THE COLLATERAL AGENT FROM TIME
TO TIME MAY REQUEST, AND SHALL INDEMNIFY AND SHALL CAUSE THE ISSUER OF THE
SECURITIES COLLATERAL TO INDEMNIFY THE COLLATERAL AGENT AND ALL OTHERS
PARTICIPATING IN THE DISTRIBUTION OF SUCH SECURITIES COLLATERAL AGAINST ALL
CLAIMS, LOSSES, DAMAGES AND LIABILITIES CAUSED BY ANY UNTRUE STATEMENT (OR
ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED THEREIN (OR IN ANY
RELATED REGISTRATION STATEMENT, NOTIFICATION OR THE LIKE) OR BY ANY OMISSION (OR
ALLEGED OMISSION) TO STATE THEREIN (OR IN ANY RELATED REGISTRATION STATEMENT,
NOTIFICATION OR THE LIKE) A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.

 

(IV)          IF THE COLLATERAL AGENT DETERMINES TO EXERCISE ITS RIGHT TO SELL
ANY OR ALL OF THE SECURITIES COLLATERAL OR INVESTMENT PROPERTY, UPON WRITTEN
REQUEST, THE APPLICABLE PLEDGOR SHALL FROM TIME TO TIME FURNISH TO THE
COLLATERAL AGENT ALL SUCH INFORMATION AS THE COLLATERAL AGENT MAY REQUEST IN
ORDER TO DETERMINE THE NUMBER OF SECURITIES INCLUDED IN THE SECURITIES
COLLATERAL OR INVESTMENT PROPERTY WHICH MAY BE SOLD BY THE COLLATERAL AGENT AS
EXEMPT TRANSACTIONS UNDER THE SECURITIES ACT AND THE RULES OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER, AS THE SAME ARE FROM TIME TO TIME IN EFFECT.

 

(V)           EACH PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 9.4 WILL CAUSE IRREPARABLE INJURY TO THE COLLATERAL
AGENT AND OTHER SECURED PARTIES, THAT THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 9.4 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH PLEDGOR, AND SUCH PLEDGOR HEREBY

 

28

--------------------------------------------------------------------------------


 

WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC
PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 9.5.        NO WAIVER; CUMULATIVE REMEDIES.  (I)  NO FAILURE ON THE PART
OF THE COLLATERAL AGENT TO EXERCISE, NO COURSE OF DEALING WITH RESPECT TO, AND
NO DELAY ON THE PART OF THE COLLATERAL AGENT IN EXERCISING, ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY;
NOR SHALL THE COLLATERAL AGENT BE REQUIRED TO LOOK FIRST TO, ENFORCE OR EXHAUST
ANY OTHER SECURITY, COLLATERAL OR GUARANTIES.  THE REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.

 

(II)           IN THE EVENT THAT THE COLLATERAL AGENT SHALL HAVE INSTITUTED ANY
PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THIS AGREEMENT BY
FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH PROCEEDING SHALL HAVE BEEN
DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY
TO THE COLLATERAL AGENT, THEN AND IN EVERY SUCH CASE, THE PLEDGORS, THE
COLLATERAL AGENT AND EACH OTHER SECURED PARTY SHALL BE RESTORED TO THEIR
RESPECTIVE FORMER POSITIONS AND RIGHTS HEREUNDER WITH RESPECT TO THE COLLATERAL,
AND ALL RIGHTS, REMEDIES AND POWERS OF THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL CONTINUE AS IF NO SUCH PROCEEDING HAD BEEN INSTITUTED.


 


SECTION 9.6.        CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY. 
IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON THE WRITTEN
DEMAND OF COLLATERAL AGENT, EACH PLEDGOR SHALL EXECUTE AND DELIVER TO COLLATERAL
AGENT AN ASSIGNMENT OR ASSIGNMENTS OF THE REGISTERED PATENTS, TRADEMARKS AND/OR
COPYRIGHTS AND GOODWILL AND SUCH OTHER DOCUMENTS AS ARE NECESSARY OR APPROPRIATE
TO CARRY OUT THE INTENT AND PURPOSES HEREOF.  WITHIN FIVE (5) BUSINESS DAYS OF
WRITTEN NOTICE THEREAFTER FROM COLLATERAL AGENT, EACH PLEDGOR SHALL MAKE
AVAILABLE TO COLLATERAL AGENT, TO THE EXTENT WITHIN SUCH PLEDGOR’S POWER AND
AUTHORITY, SUCH PERSONNEL IN SUCH PLEDGOR’S EMPLOY ON THE DATE OF THE EVENT OF
DEFAULT AS COLLATERAL AGENT MAY REASONABLY DESIGNATE TO PERMIT SUCH PLEDGOR TO
CONTINUE, DIRECTLY OR INDIRECTLY, TO PRODUCE, ADVERTISE AND SELL THE PRODUCTS
AND SERVICES SOLD BY SUCH PLEDGOR UNDER THE REGISTERED PATENTS, TRADEMARKS
AND/OR COPYRIGHTS, AND SUCH PERSONS SHALL BE AVAILABLE TO PERFORM THEIR PRIOR
FUNCTIONS ON COLLATERAL AGENT’S BEHALF.

 


SECTION 9.7.        FCC LICENSES AND REGULATORY AUTHORIZATIONS. 
(I)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE COLLATERAL
AGENT WILL NOT TAKE ANY ACTION PURSUANT TO THIS AGREEMENT WHICH WOULD CONSTITUTE
OR RESULT IN AN ASSIGNMENT OF ANY FCC LICENSE, CONSTRUCTION PERMIT OR OTHER
AUTHORIZATION OR A CHANGE OF CONTROL OF ANY GUARANTOR THAT IS A LICENSE CO. OR A
PARENT OF A LICENSE CO. IF SUCH ASSIGNMENT OF FCC LICENSE, CONSTRUCTION PERMIT
OR OTHER AUTHORIZATION OR CHANGE OF CONTROL WOULD REQUIRE UNDER THEN EXISTING
LAW (INCLUDING THE WRITTEN RULES AND REGULATIONS PROMULGATED BY THE FCC), THE
PRIOR APPROVAL OF THE FCC, WITHOUT FIRST OBTAINING SUCH APPROVAL OF THE FCC.

 

(II)           THE COLLATERAL AGENT SPECIFICALLY AGREES THAT (A) VOTING RIGHTS
IN THE STOCK OF EACH GUARANTOR THAT IS A LICENSE CO. OR A PARENT OF A LICENSE
CO. WILL REMAIN WITH THE HOLDERS OF SUCH VOTING RIGHTS UPON AND FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT UNLESS ANY REQUIRED PRIOR APPROVALS OF THE FCC
TO THE TRANSFER OF SUCH VOTING RIGHTS SHALL HAVE BEEN OBTAINED;

 

29

--------------------------------------------------------------------------------


 

AND (B) PRIOR TO THE EXERCISE OF VOTING RIGHTS BY A PURCHASER OF SUCH PLEDGED
STOCK AT A PRIVATE OR PUBLIC SALE, THE PRIOR CONSENT OF THE FCC PURSUANT TO 47
U.S.C. § 310(D) OR ANY SUCCESSOR PROVISION OR APPLICABLE LAW WILL, IF REQUIRED,
BE OBTAINED.

 

(III)          EACH PLEDGOR AGREES AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT
TO TAKE ANY ACTION WHICH THE COLLATERAL AGENT MAY REASONABLY REQUEST IN ORDER TO
OBTAIN AND ENJOY THE FULL RIGHTS AND BENEFITS GRANTED TO THE COLLATERAL AGENT BY
THIS AGREEMENT AND EACH OTHER AGREEMENT, INSTRUMENT AND DOCUMENT DELIVERED TO
THE COLLATERAL AGENT IN CONNECTION HEREWITH, INCLUDING SPECIFICALLY, AT THE
PLEDGOR’S OWN COST AND EXPENSE, THE USE OF PLEDGOR’S BEST EFFORTS TO ASSIST IN
OBTAINING APPROVAL OF THE FCC OR ANY ACTION OR TRANSACTION CONTEMPLATED BY THIS
AGREEMENT WHICH IS THEN REQUIRED BY LAW, AND SPECIFICALLY, WITHOUT LIMITATION,
UPON REQUEST, TO PREPARE, SIGN AND FILE WITH THE FCC THE ASSIGNOR’S OR
TRANSFEROR’S AND LICENSEE’S PORTIONS OF ANY APPLICATION OR APPLICATIONS FOR
CONSENT TO ASSIGNMENT OF LICENSE, CONSTRUCTION PERMIT OR OTHER AUTHORIZATION OR
TRANSFER OF CONTROL NECESSARY OR APPROPRIATE UNDER THE FCC’S RULES AND
REGULATIONS.  EACH PLEDGOR FURTHER CONSENTS TO THE ASSIGNMENT OR TRANSFER OF
CONTROL OF ANY FCC LICENSE, CONSTRUCTION PERMIT, OR OTHER AUTHORIZATION TO A
RECEIVER, TRUSTEE, OR SIMILAR OFFICIAL OR TO ANY PURCHASER OF THE PLEDGED
SECURITIES PURSUANT TO ANY PUBLIC OR PRIVATE SALE, JUDICIAL SALE, FORECLOSURE,
OR EXERCISE OF OTHER REMEDIES AVAILABLE TO COLLATERAL AGENT AS PERMITTED BY
APPLICABLE LAW.


 


ARTICLE X


 


PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;


APPLICATION OF PROCEEDS


 


SECTION 10.1.      PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS.  THE
PLEDGORS SHALL TAKE ALL ACTIONS REQUIRED BY THE INDENTURE WITH RESPECT TO ANY
NET LOSS PROCEEDS OF ANY CASUALTY EVENT OR NET CASH PROCEEDS FROM THE SALE OR
DISPOSITION OF ANY COLLATERAL.


 


SECTION 10.2.      APPLICATION OF PROCEEDS.  THE PROCEEDS RECEIVED BY THE
COLLATERAL AGENT IN RESPECT OF ANY SALE OF, COLLECTION FROM OR OTHER REALIZATION
UPON ALL OR ANY PART OF THE COLLATERAL PURSUANT TO THE EXERCISE BY THE
COLLATERAL AGENT OF ITS REMEDIES SHALL BE APPLIED, TOGETHER WITH ANY OTHER SUMS
THEN HELD BY THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT, IN ACCORDANCE WITH
THE INDENTURE.


 


ARTICLE XI


 


MISCELLANEOUS


 


SECTION 11.1.      CONCERNING COLLATERAL AGENT.  (I)  THE COLLATERAL AGENT HAS
BEEN APPOINTED AS TRUSTEE PURSUANT TO THE INDENTURE.  IN CONNECTION WITH ITS
APPOINTMENT AND ACTING HEREUNDER AND UNDER ALL AGREEMENTS (INCLUDING THE
SECURITY DOCUMENTS) CONTEMPLATED HEREIN, THE TRUSTEE IS ENTITLED TO ALL RIGHTS,
PRIVILEGES, PROTECTIONS, IMMUNITIES AND INDEMNITIES PROVIDED TO IT UNDER THE
INDENTURE.  THE COLLATERAL AGENT SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS,
TO GIVE NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE
OR REFRAIN FROM TAKING ACTION (INCLUDING THE RELEASE OR SUBSTITUTION OF THE
COLLATERAL), IN ACCORDANCE WITH THIS AGREEMENT AND THE INDENTURE.  THE
COLLATERAL AGENT MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT IN CONNECTION HEREWITH
AND SHALL NOT BE LIABLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS


 


30

--------------------------------------------------------------------------------



 


OR ATTORNEYS-IN-FACT SELECTED BY IT IN GOOD FAITH.  THE COLLATERAL AGENT MAY
RESIGN AND A SUCCESSOR COLLATERAL AGENT MAY BE APPOINTED IN THE MANNER PROVIDED
FOR IN THE INDENTURE.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS THE COLLATERAL
AGENT BY A SUCCESSOR COLLATERAL AGENT, THAT SUCCESSOR COLLATERAL AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING COLLATERAL AGENT UNDER THIS AGREEMENT, AND THE
RETIRING COLLATERAL AGENT SHALL THEREUPON BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY RETIRING COLLATERAL AGENT’S
RESIGNATION, THE PROVISIONS HEREOF SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT UNDER THIS AGREEMENT WHILE IT WAS THE
COLLATERAL AGENT.

 

(II)           THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF SUCH
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUIVALENT TO THAT WHICH THE
COLLATERAL AGENT, IN ITS INDIVIDUAL CAPACITY, ACCORDS ITS OWN PROPERTY
CONSISTING OF SIMILAR INSTRUMENTS OR INTERESTS, IT BEING UNDERSTOOD THAT NEITHER
THE COLLATERAL AGENT NOR ANY OF THE SECURED PARTIES SHALL HAVE RESPONSIBILITY
FOR (I) ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS, CONVERSIONS,
EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATING TO ANY SECURITIES
COLLATERAL, WHETHER OR NOT THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY HAS
OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS OR (II) TAKING ANY NECESSARY
STEPS TO PRESERVE RIGHTS AGAINST ANY PERSON WITH RESPECT TO ANY COLLATERAL,
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 11.1.

 

(III)          THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON ANY WRITTEN
NOTICE, STATEMENT, CERTIFICATE, ORDER OR OTHER DOCUMENT OR ANY TELEPHONE MESSAGE
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND, WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
AGREEMENT AND ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.

 

(IV)          IF ANY ITEM OF COLLATERAL ALSO CONSTITUTES COLLATERAL GRANTED TO
COLLATERAL AGENT UNDER ANY OTHER DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
PLEDGE OR INSTRUMENT OF ANY TYPE, IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS HEREOF AND THE PROVISIONS OF SUCH OTHER DEED OF TRUST, MORTGAGE,
SECURITY AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE IN RESPECT OF SUCH
COLLATERAL, COLLATERAL AGENT, IN ITS SOLE DISCRETION, SHALL SELECT WHICH
PROVISION OR PROVISIONS SHALL CONTROL.

 

(V)           BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY THEREOF, THE
COLLATERAL AGENT SHALL HAVE NO DUTY AS TO ANY COLLATERAL IN ITS POSSESSION OR
CONTROL OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME
THEREON OR AS TO PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO AND THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR
FILING ANY FINANCING OR CONTINUATION STATEMENTS OR RECORDING ANY DOCUMENTS OR
INSTRUMENTS IN ANY PUBLIC OFFICE AT ANY TIME OR TIMES OTHERWISE PERFECTING OR
MAINTAINING THE PERFECTION OF ANY SECURITY INTEREST IN THE COLLATERAL, EXCEPT TO
THE EXTENT DULY INSTRUCTED TO DO SO IN WRITING BY A PLEDGOR OR HOLDER OF THE
NOTES, HAVING BEEN PROVIDED WITH ALL NECESSARY DOCUMENTATION BY SUCH PLEDGOR OR
HOLDER OF THE NOTES, AND AT THE EXPENSE OF SUCH PLEDGOR OR HOLDER OF THE NOTES. 
THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY OF THE COLLATERAL IN ITS POSSESSION IF THE COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN PROPERTY AND
SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DIMINUTION

 

31

--------------------------------------------------------------------------------


 

IN THE VALUE OF ANY OF THE COLLATERAL, BY REASON OF THE ACT OR OMISSION OF ANY
CARRIER, FORWARDING AGENCY OR OTHER AGENT OR BAILEE SELECTED BY THE COLLATERAL
AGENT IN GOOD FAITH.

 

(VI)          THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR THE EXISTENCE,
GENUINENESS OR VALUE OF ANY OF THE COLLATERAL OR FOR ITS VALIDITY, PERFECTION,
PRIORITY OR ENFORCEABILITY OF THE LIENS IN ANY OF THE COLLATERAL, WHETHER
IMPAIRED BY OPERATION OF LAW OR BY REASON OF ANY OF ANY ACTION OR OMISSION TO
ACT ON ITS PART HEREUNDER, EXCEPT TO THE EXTENT SUCH ACTION OR OMISSION
CONSTITUTES NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT ON THE PART OF THE
COLLATERAL AGENT, FOR THE VALIDITY OR SUFFICIENCY OF THE COLLATERAL OR ANY
AGREEMENT OR ASSIGNMENT CONTAINED THEREIN, FOR THE VALIDITY OF THE TITLE OF THE
COMPANY TO THE COLLATERAL, FOR INSURING THE COLLATERAL OR FOR THE PAYMENT OF
TAXES, CHARGES, ASSESSMENTS OR LIENS UPON THE COLLATERAL LOCATED IN A
JURISDICTION OTHER THAN THE UNITED STATES (“FOREIGN COLLATERAL”) BUT SHALL AT
THE SPECIFIC REQUEST OF HOLDERS HOLDING A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT
OF THE NOTES THEN OUTSTANDING APPOINT A PERSON OR PERSONS TO ACT BEHALF OF THE
TRUSTEE AND THE HOLDERS OF SENIOR SECURED INDEBTEDNESS WITH RESPECT TO SUCH
FOREIGN COLLATERAL.  SUCH QUALIFIED PERSON OR PERSON AND THE COLLATERAL AGENT
SHALL, PROVIDED THE SAME ARE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT,
ENTER INTO A COLLATERAL ASSIGNMENT PLEDGE AGREEMENT, MORTGAGE, ENFORCING
DOCUMENT OR OTHER SECURITY AGREEMENT PURPORTING TO RELATE TO THE LIEN OR
SECURITY INTEREST IN SUCH ITEM OF FOREIGN COLLATERAL PURSUANT TO WHICH SUCH
PERSON OR PERSONS SHALL EXERCISE THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
AND NOTEHOLDERS IN THE COLLATERAL FOR THEIR RESPECTIVE BENEFIT.  THE DUTIES AND
RESPONSIBILITIES OF THE COLLATERAL AGENT WITH RESPECT TO ANY PERSON OR PERSONS
AND ANY COLLATERAL ARE LIMITED TO THOSE SET FORTH IN ARTICLE SEVEN.


 


SECTION 11.2.      COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.  EACH PLEDGOR
HEREBY APPOINTS THE COLLATERAL AGENT ITS ATTORNEY-IN-FACT, WITH FULL AUTHORITY
IN THE PLACE AND STEAD OF SUCH PLEDGOR AND IN THE NAME OF SUCH PLEDGOR, OR
OTHERWISE, FROM TIME TO TIME IN THE COLLATERAL AGENT’S DISCRETION TO TAKE ANY
ACTION AND TO EXECUTE ANY INSTRUMENT CONSISTENT WITH THE TERMS OF THE INDENTURE,
THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS WHICH ARE NECESSARY OR ADVISABLE
OR WHICH THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES HEREOF.  THE FOREGOING GRANT OF AUTHORITY IS A POWER OF ATTORNEY
COUPLED WITH AN INTEREST AND SUCH APPOINTMENT SHALL BE IRREVOCABLE FOR THE TERM
HEREOF.  EACH PLEDGOR HEREBY RATIFIES ALL THAT SUCH ATTORNEY SHALL LAWFULLY DO
OR CAUSE TO BE DONE BY VIRTUE HEREOF.


 


SECTION 11.3.      CONTINUING SECURITY INTEREST; ASSIGNMENT.  THIS AGREEMENT
SHALL CREATE A CONTINUING SECURITY INTEREST IN THE COLLATERAL AND SHALL (I) BE
BINDING UPON THE PLEDGORS, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND
(II) INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
HEREUNDER, TO THE BENEFIT OF THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
AND EACH OF THEIR RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.  NO OTHER
PERSONS (INCLUDING ANY OTHER CREDITOR OF ANY PLEDGOR) SHALL HAVE ANY INTEREST
HEREIN OR ANY RIGHT OR BENEFIT WITH RESPECT HERETO.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING CLAUSE (II), ANY SECURED PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY INDEBTEDNESS HELD BY IT SECURED BY THIS AGREEMENT TO ANY
OTHER PERSON, AND SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL THE
BENEFITS IN RESPECT THEREOF GRANTED TO SUCH SECURED PARTY, HEREIN OR OTHERWISE,
SUBJECT HOWEVER, TO THE PROVISIONS OF THE INDENTURE.


 


SECTION 11.4.      TERMINATION; RELEASE.  THE COLLATERAL SHALL BE RELEASED FROM
THE LIEN OF THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE. 
UPON TERMINATION


 


32

--------------------------------------------------------------------------------



 


HEREOF OR ANY RELEASE OF COLLATERAL IN ACCORDANCE WITH THE PROVISIONS OF THE
INDENTURE, THE COLLATERAL AGENT SHALL, UPON THE REQUEST AND AT THE SOLE COST AND
EXPENSE OF THE PLEDGORS, ASSIGN, TRANSFER AND DELIVER TO PLEDGOR, AGAINST
RECEIPT AND WITHOUT RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT EXCEPT AS TO
THE FACT THAT THE COLLATERAL AGENT HAS NOT ENCUMBERED THE RELEASED ASSETS, SUCH
OF THE COLLATERAL TO BE RELEASED (IN THE CASE OF A RELEASE) AS MAY BE IN
POSSESSION OF THE COLLATERAL AGENT AND AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE
APPLIED PURSUANT TO THE TERMS HEREOF, AND, WITH RESPECT TO ANY OTHER COLLATERAL,
PROPER DOCUMENTS AND INSTRUMENTS (INCLUDING UCC-3 TERMINATION STATEMENTS OR
RELEASES) ACKNOWLEDGING THE TERMINATION HEREOF OR THE RELEASE OF SUCH
COLLATERAL, AS THE CASE MAY BE.  THE COLLATERAL AGENT MAY CONCLUSIVELY RELY ON
ANY CERTIFICATE DELIVERED TO IT BY THE PLEDGORS STATING THAT THE EXECUTION OF
SUCH DOCUMENTS AND RELEASE OF THE COLLATERAL IS IN ACCORDANCE WITH AND PERMITTED
BY THE TERMS OF THIS AGREEMENT AND THE INDENTURE.


 


SECTION 11.5.      MODIFICATION IN WRITING.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR WAIVED AND COLLATERAL RELEASED FROM THE LIENS CREATED HEREBY, IN
ACCORDANCE WITH THE TERMS OF THE INDENTURE, INCLUDING SECTIONS 9.1, 9.2, 10.5,
10.6, 10.7 AND 11.4 OF THE INDENTURE.  NO AMENDMENT, MODIFICATION, SUPPLEMENT,
TERMINATION OR WAIVER OF OR TO ANY PROVISION HEREOF, NOR CONSENT TO ANY
DEPARTURE BY ANY PLEDGOR THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE
MADE IN ACCORDANCE WITH THE TERMS OF THE INDENTURE AND UNLESS IN WRITING AND
SIGNED BY THE COLLATERAL AGENT.  ANY AMENDMENT, MODIFICATION OR SUPPLEMENT OF OR
TO ANY PROVISION HEREOF, ANY WAIVER OF ANY PROVISION HEREOF AND ANY CONSENT TO
ANY DEPARTURE BY ANY PLEDGOR FROM THE TERMS OF ANY PROVISION HEREOF SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
MADE OR GIVEN.  EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT
OR ANY OTHER DOCUMENT EVIDENCING THE SENIOR SECURED OBLIGATIONS, NO NOTICE TO OR
DEMAND ON ANY PLEDGOR IN ANY CASE SHALL ENTITLE ANY PLEDGOR TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


SECTION 11.6.      NOTICES.  UNLESS OTHERWISE PROVIDED HEREIN OR IN THE
INDENTURE, ANY NOTICE OR OTHER COMMUNICATION HEREIN REQUIRED OR PERMITTED TO BE
GIVEN SHALL BE GIVEN IN THE MANNER AND BECOME EFFECTIVE AS SET FORTH IN THE
INDENTURE, AS TO ANY PLEDGOR, ADDRESSED TO IT AT THE ADDRESS OF THE ISSUER SET
FORTH IN THE INDENTURE AND AS TO THE COLLATERAL AGENT, ADDRESSED TO IT AT THE
ADDRESS SET FORTH IN THE INDENTURE, OR IN EACH CASE AT SUCH OTHER ADDRESS AS
SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTY
COMPLYING AS TO DELIVERY WITH THE TERMS OF THIS SECTION 11.6.


 


SECTION 11.7.      GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.  SECTION 15.8 OF THE INDENTURE IS INCORPORATED
HEREIN, MUTATIS MUTANDIS, AS IF A PART HEREOF.


 


SECTION 11.8.      SEVERABILITY OF PROVISIONS.  ANY PROVISION HEREOF WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 11.9.      EXECUTION IN COUNTERPARTS.  THIS AGREEMENT AND ANY
AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS HERETO MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND


 


33

--------------------------------------------------------------------------------



 


DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.10.    BUSINESS DAYS.  IN THE EVENT ANY TIME PERIOD OR ANY DATE
PROVIDED IN THIS AGREEMENT ENDS OR FALLS ON A DAY OTHER THAN A BUSINESS DAY,
THEN SUCH TIME PERIOD SHALL BE DEEMED TO END AND SUCH DATE SHALL BE DEEMED TO
FALL ON THE NEXT SUCCEEDING BUSINESS DAY, AND PERFORMANCE HEREIN MAY BE MADE ON
SUCH BUSINESS DAY, WITH THE SAME FORCE AND EFFECT AS IF MADE ON SUCH OTHER DAY.


 


SECTION 11.11.    WAIVER OF STAY.  EACH PLEDGOR COVENANTS (TO THE EXTENT IT MAY
LAWFULLY DO SO) THAT IN THE EVENT THAT SUCH PLEDGOR OR ANY PROPERTY OR ASSETS OF
SUCH PLEDGOR SHALL HEREAFTER BECOME THE SUBJECT OF A VOLUNTARY OR INVOLUNTARY
PROCEEDING UNDER THE CODE OR SUCH PLEDGOR SHALL OTHERWISE BE A PARTY TO ANY
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY, MORATORIUM OR SIMILAR PROCEEDING TO
WHICH THE PROVISIONS RELATING TO THE AUTOMATIC STAY UNDER SECTION 362 OF THE
CODE OR ANY SIMILAR PROVISION IN ANY SUCH LAW IS APPLICABLE, THEN, IN ANY SUCH
CASE, WHETHER OR NOT THE COLLATERAL AGENT HAS COMMENCED FORECLOSURE PROCEEDINGS
UNDER THIS AGREEMENT, SUCH PLEDGOR SHALL NOT, AND EACH PLEDGOR HEREBY EXPRESSLY
WAIVES THEIR RIGHT TO (TO THE EXTENT IT MAY LAWFULLY DO SO) AT ANY TIME INSIST
UPON, PLEAD OR IN ANY WHATSOEVER, CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF ANY
SUCH AUTOMATIC STAY OR SUCH SIMILAR PROVISION AS IT RELATES TO THE EXERCISE OF
ANY OF THE RIGHTS AND REMEDIES (INCLUDING ANY FORECLOSURE PROCEEDINGS) AVAILABLE
TO THE COLLATERAL AGENT AS PROVIDED IN THIS AGREEMENT, IN ANY OTHER COLLATERAL
DOCUMENT OR ANY OTHER DOCUMENT EVIDENCING THE SENIOR SECURED OBLIGATIONS.  EACH
PLEDGOR FURTHER COVENANTS (TO THE EXTENT IT MAY LAWFULLY DO SO) THAT IT WILL NOT
HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY POWER GRANTED HEREIN TO THE
COLLATERAL AGENT, BUT WILL SUFFER AND PERMIT THE EXECUTION OF EVERY SUCH POWER
AS THOUGH NO LAW RELATING TO ANY STAY OR SIMILAR PROVISION HAD BEEN ENACTED.


 


SECTION 11.12.    NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION.  SUCH PLEDGOR
SHALL NOT BE ENTITLED TO ANY CREDIT AGAINST THE PRINCIPAL, PREMIUM, IF ANY, OR
INTEREST PAYABLE UNDER THE INDENTURE, AND SUCH PLEDGOR SHALL NOT BE ENTITLED TO
ANY CREDIT AGAINST ANY OTHER SUMS WHICH MAY BECOME PAYABLE UNDER THE TERMS
THEREOF OR HEREOF, BY REASON OF THE PAYMENT OF ANY TAX ON THE COLLATERAL OR ANY
PART THEREOF.


 


SECTION 11.13.    NO CLAIMS AGAINST COLLATERAL AGENT.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL CONSTITUTE ANY CONSENT OR REQUEST BY THE COLLATERAL AGENT,
EXPRESS OR IMPLIED, FOR THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE
FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE COLLATERAL OR
ANY PART THEREOF, NOR AS GIVING ANY PLEDGOR ANY RIGHT, POWER OR AUTHORITY TO
CONTRACT FOR OR PERMIT THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE
FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN SUCH FASHION AS WOULD PERMIT
THE MAKING OF ANY CLAIM AGAINST THE COLLATERAL AGENT IN RESPECT THEREOF OR ANY
CLAIM THAT ANY LIEN BASED ON THE PERFORMANCE OF SUCH LABOR OR SERVICES OR THE
FURNISHING OF ANY SUCH MATERIALS OR OTHER PROPERTY IS PRIOR TO THE LIEN HEREOF.


 


SECTION 11.14.    NO RELEASE.  NOTHING SET FORTH IN THIS AGREEMENT SHALL RELIEVE
ANY PLEDGOR FROM THE PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT
ON SUCH PLEDGOR’S PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF
THE COLLATERAL OR FROM ANY LIABILITY TO ANY PERSON UNDER OR IN RESPECT OF ANY OF
THE COLLATERAL OR SHALL IMPOSE ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO PERFORM OR OBSERVE ANY SUCH TERM,


 


34

--------------------------------------------------------------------------------



 


COVENANT, CONDITION OR AGREEMENT ON SUCH PLEDGOR’S PART TO BE SO PERFORMED OR
OBSERVED OR SHALL IMPOSE ANY LIABILITY ON THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY FOR ANY ACT OR OMISSION ON THE PART OF SUCH PLEDGOR RELATING
THERETO OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY ON THE PART OF SUCH
PLEDGOR CONTAINED IN THIS AGREEMENT OR THE INDENTURE, OR UNDER OR IN RESPECT OF
THE COLLATERAL OR MADE IN CONNECTION HEREWITH OR THEREWITH.  THE OBLIGATIONS OF
EACH PLEDGOR CONTAINED IN THIS SECTION 11.14 SHALL SURVIVE THE TERMINATION
HEREOF AND THE DISCHARGE OF SUCH PLEDGOR’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT AND THE INDENTURE.


 


SECTION 11.15.    SENIOR SECURED OBLIGATIONS ABSOLUTE.  ALL SENIOR SECURED
OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF:

 

(i)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;

 

(ii)           any lack of validity or enforceability of the Indenture or any
other agreement or instrument relating thereto;

 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture or any
other agreement or instrument relating thereto;

 

(iv)          any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Senior Secured Obligations;

 

(v)           any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof the Indenture, except as specifically
set forth in a waiver granted pursuant to the provisions of Section 11.5 hereof;
or

 

(vi)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

GRANITE BROADCASTING CORPORATION,

 

as Pledgor

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence I. Wills

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

CHANNEL 11 LICENSE, INC.

 

GRANITE RESPONSE TELEVISION, INC.

 

KBJR LICENSE, INC.

 

KBJR, INC.

 

KBWB LICENSE, INC.

 

KBWB, INC.

 

KSEE LICENSE, INC.

 

KSEE TELEVISION, INC.

 

QUEEN CITY BROADCASTING OF

 

NEW YORK, INC.

 

WEEK-TV LICENSE, INC.

 

WKBW-TV LICENSE, INC.

 

WPTA-TV LICENSE, INC.

 

WPTA-TV, INC.

 

WTVH LICENSE, INC.

 

WXON LICENSE, INC.

 

WXON, Inc.,

 

as Original Guarantors

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence I. Wills

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WTVH, LLC

 

 

 

By:

GRANITE BROADCASTING
CORPORATION,

 

 

the Sole Member of WTVH, LLC,      
as Original Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Lawrence I. Wills

 

 

 

Title: Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name: Julie Salovitch-Miller

 

 

Title: Vice President

 

S-3

--------------------------------------------------------------------------------